Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 1 of 44




                   Exhibit 1
                 Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 2 of 44
                                      Transcript of Pamela J. Hicks, Designated Representative                                1 (1 to 4)

                                                   Conducted on August 14, 2018
                                                                1                                                                          3

1            IN THE UNITED STATES DISTRICT COURT                    1                 A P P E A R A N C E S
                 FOR THE DISTRICT OF COLUMBIA
2    - - - - - - - - - - - - - - - - - x                            2     ON BEHALF OF PLAINTIFF AND THE WITNESS:
     UNITED STATES OF AMERICA,         :
3
                      Plaintiff,               :                    3         JOSHUA L. SOHN, ESQUIRE
4
        v.                                     :   Case No.         4         ELIZABETH A. ALOI, ESQUIRE
5
     ALL ASSETS HELD IN ACCOUNT NUMBER : 13-cv-1832(JDB)            5         U.S. DEPARTMENT OF JUSTICE
6
     80020796, IN THE NAME OF DORAVILLE:
7                                                                   6         Criminal Division
     PROPERTIES CORPORATION, AT DEUTSCH:
8                                                                   7         Money Laundering and Asset Recovery Section
     BANK INTERNATIONAL LIMITED, IN            :
9                                                                   8         1400 New York Avenue, NW, 10th Floor
     JERSEY, CHANNEL ISLANDS, AND ALL          :
10                                                                  9         Washington, DC 20005
     INTEREST, BENEFITS, OR ASSETS             :
11
     TRACEABLE THERETO, et al.,                :                    10        (202) 353-2223
12
                   Defendants.         :                            11
13   - - - - - - - - - - - - - - - - - X
                                                                    12 ON BEHALF OF CLAIMANT:
14                   Videotaped Deposition of
15                 THE UNITED STATES OF AMERICA,                    13        PATRICK T. CAMPBELL, ESQUIRE

16       by and through its Designated Representative               14        JONATHAN B. NEW, ESQUIRE

17                         PAMELA J. HICKS                          15        MATTHEW D. FEIL, ESQUIRE
18                            Washington, DC                        16        BAKER HOSTETLER, LLP
19               Tuesday, August 14, 2018, 9:35 a.m.                17        45 Rockefeller Plaza
20   Job No.:     199496                                            18        New York, New York 10111-0100
21   Pages 1 - 508
                                                                    19        (212) 589-4200
22   Reported by:     Debra A. Whitehead
                                                                    20
                                                                    21 ALSO PRESENT:
                                                                    22        NACHE BUIE, Video Specialist




                                                                2                                                                          4

1            Videotaped Deposition of PAMELA J. HICKS, held         1                        C O N T E N T S
2    at the offices of:                                             2    EXAMINATION OF PAMELA J. HICKS                       PAGE
3                                                                   3     By Mr. Campbell                                      10
4                BAKER HOSTETLER, LLP                               4
5                Washington Square                                  5                        E X H I B I T S
6                1050 Connecticut Avenue, NW                        6                  (Attached to the Transcript)
7                Suite 1100                                         7    HICKS DEPOSITION EXHIBIT                             PAGE
8                Washington, DC 20036                               8     Exhibit 1      Notice of Deposition                  30
9                (202) 861-1500                                     9     Exhibit 2      United States Department of           141
10                                                                  10                   Justice, Criminal Division, E-mail
11                                                                  11                   Retention Guide, November 8, 2002
12           Pursuant to notice, before Debra A. Whitehead,         12    Exhibit 3      Request for Records Disposition       169
13 an Approved Reporter of the United States District               13                   Authority, Department of Justice,
14 Court and Notary Public of the District of Columbia.             14                   7/13/89
15                                                                  15    Exhibit 4      Abacha Points for DOJ                 169
16                                                                  16    Exhibit 5      30(b)(6) Deposition, 13 August        189
17                                                                  17                   2018, Outline
18                                                                  18    Exhibit 6      FBI Information                       228
19                                                                  19    Exhibit 7      Claimants' First Set of Requests      230
20                                                                  20                   For Production to Plaintiff United
21                                                                  21                   States of America
22                                                                  22




                                                                PLANET DEPOS
                                                   888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 3 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                 19 (73 to 76)

                                    Conducted on August 14, 2018
                                                 73                                                        75
1 file. And I'm like, Yes, that's what goes in an       1 and complicated related to either money laundering
2 archived file.                                        2 or asset forfeiture.
3         Like, I didn't necessarily -- just by         3      Q So you said they provided consultations
4 having worked there, like I already know. So some     4 on asset forfeiture and money laundering
5 of this stuff was just stuff I already knew. And      5 prosecutions?
6 so I kind of read it and set it aside, and didn't     6      A Uh-huh.
7 think much more about it.                             7      Q Who would they provide consultations to?
8      Q Okay. We'll come back to those policies        8          MR. SOHN: Again, outside the scope of
9 when we get to the specific areas --                  9 the 30(b)(6) notice.
10     A Okay.                                          10     A Usually to the U.S. Attorney's Offices.
11     Q -- of the topic.                               11 Although, at the time we did have in '99 I think
12        What -- what was the policy for               12 two individuals that also worked internationally
13 commencing in -- well, let me ask you this first:    13 to provide and work with foreign counterparts.
14 What is the -- the -- the purpose of AFMLS?          14     Q And who were those individuals?
15     A Currently, or in 1999?                         15     A Daniel Claman and Linda Samuel.
16     Q In 1999.                                       16     Q Okay. And what did they do?
17        What does AFMLS do?                           17         MR. SOHN: Counsel, in the interest of
18     A AFMLS --                                       18 a -- getting a clean record, are you okay with a
19        MR. SOHN: Objection. Outside the scope        19 standing objection to all questions about the
20 of the 30(b)(6) notice.                              20 scope and responsibilities of AFMLS?
21     Q You can answer.                                21         MR. CAMPBELL: Yeah, you can make that
22        MS. ALOI: You can answer.                     22 standing objection.
                                                 74                                                        76
1     A Well, I mean, if it's actually outside          1        MR. SOHN: Great. Standing objection.
2 the scope of the notice, I don't know that I'm        2  Standing  objection to all questions about the
3 authorized to disclose it.                            3 scope and responsibility of AFMLS, given that
4     Q It's an objection, that you can still ...       4 this -- this subject is outside the scope of the
5     A Okay. AFMLS was the Asset Forfeiture &          5 30(b)(6) notice.
6 Money Laundering Section, and provided guidance       6     Q And you can answer my last question.
7 and sometimes litigation support.                     7     A This is in 1999?
8         I mean, in what time frame? Like now or       8     Q Yes.
9 then?                                                 9     A Their primary responsibilities in 1999
10 Q In 1999.                                           10 was international advice to the chief.
11 A In 1999 AFMLS would have been the -- the           11       This was around the time, it was either
12 people that were providing primarily policy          12 in 1999  or 2000, when the international unit was
13 guidance on asset forfeiture and money laundering.   13 created. But at the time -- it's a little bit
14 They would have provided consultations on asset      14 complicated in the sense of the time.
15 forfeiture and money laundering prosecutions and     15       Because in 1999 Gerry McDowell, Gerald,
16 legal issues.                                        16 G-E-R-A-L-D, left as chief of AFMLS, and John Roth
17        They would have been in charge of and         17 became chief of AFMLS. And so AFMLS was a
18 overseeing the equitable sharing program, the        18 slightly reorganized, although what they basically
19 remission of forfeited funds to victims. And they    19 did was the same.
20 had a -- a litigation unit that would at times,      20       But they would have been primarily going
21 usually at the request of a U.S. Attorney's          21 around and providing support -- I mean, all of
22 Office, come help out on litigation that was large   22 the -- all of the systems that we talk about now,
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 4 of 44
                       Transcript of Pamela J. Hicks, Designated Representative               20 (77 to 80)

                                    Conducted on August 14, 2018
                                                77                                                      79
1 that we take for granted now, like you send a         1 you know, brought to us by the U.S. Attorney's
2 mutual legal assistance treaty request to             2 Office, where we didn't -- we didn't personally
3 Switzerland, and they -- they will restrain funds     3 open them. We joined them to help with expert
4 for you, those were all being built in the 19 --      4 assistance on the forfeiture part of the case.
5 late 1990s, in the mid 1990s, up through the early    5      Q Okay. And putting aside any domestic
6 2000s, and even really today to some countries.       6 efforts for the moment. What would be AFMLS'
7        So they were providing a lot of                7 involvement in international asset forfeiture --
8 assistance both to foreign counterparts, in terms     8 in asset forfeiture investigations in 1999?
9 of how you try to build this system where             9      A In 1999 it would have been primarily as a
10 countries can cooperate together; and also at        10 liaison, working with foreign governments or
11 times -- I don't know if it was as early as 1999.    11 working with U.S. Attorney's Offices, to either
12       But at some point in the early 2000s they      12 both -- working with foreign governments to both
13 were assisting U.S. Attorney's Offices that had      13 build the system that would do it; and at times
14 cases where assets were overseas, trying to work     14 working with U.S. Attorney's Offices, helping them
15 with the foreign counterparts to try to get the      15 with foreign governments to try to figure out how
16 foreign counterparts to help the U.S. prosecutors    16 they might be able to restrain and return
17 do those assets.                                     17 property, if that was even possible at the time
18 Q And those -- those cases would be --               18 under their laws.
19 would be brought to AFMLS by the U.S. Attorney's     19 Q Okay. Were there any policies in place
20 Offices?                                             20 for the -- the conduct of AFMLS in 1999?
21 A I don't know what you mean by cases                21 A I mean, there is a -- I mean, there
22 brought to AFMLS.                                    22 are -- the policies -- there's the policy guide to
                                                78                                                      80
1        AFMLS wasn't typically on those cases in       1 asset forfeiture. We have a policy manual on
2  the international   context. I think there was one   2 asset forfeiture, which is a public document and
3 later in the 2000s, like later, in a later time       3 I'm pretty sure existed in 1999.
4 period, that AFMLS did so much work overseas, they    4         There are delegations from the Attorney
5 joined the case as kind of a -- but typically         5 General through the CFR to the Assistant Attorney
6 these are prosecutions being done by U.S.             6 General. And then there are policies that just
7 Attorney's Offices. And AFMLS' role is to act as      7 people set as supervisors.
8 a liaison and to give assistance as they're           8      Q Did you --
9 dealing with their foreign counterparts.              9      A And the U.S. -- U.S. Attorney's manual.
10 Q Okay. And in 19 -- staying in the time             10 Q Were there any policies specific to
11 frame of 1999, would AFMLS conduct its own asset     11 AFMLS' investigations?
12 forfeiture investigations?                           12 A I don't think so. Because I don't think
13 A The only asset forfeiture investigations           13 there were any AFMLS investigations in 1999.
14 AFMLS would have conducted in 1999 would have been   14        I interviewed a lot of people that were
15 in conjunction with a money laundering               15 there in 1999. And our role in 1999 was to serve
16 investigation that it had joined. But, again, it     16 as experts that could be added to other people's
17 probably didn't open the money laundering            17 cases and investigations. We didn't have our own
18 investigation. It would have joined one with the     18 investigations in 1999. What we did do, though,
19 U.S. Attorney's Office.                              19 is work closely with people who did have them.
20       Or similarly, my understanding is that we      20        So, for example, we would work with U.S.
21 were asked to join occasionally domestic money       21 Attorney's Offices, and would become part of the
22 laundering -- I mean, forfeiture cases that were,    22 investigative team or try to get -- or give them
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 5 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                21 (81 to 84)

                                    Conducted on August 14, 2018
                                                81                                                       83
1 legal advice or other things to try to further        1 Southern District of New York and the Northern
2 their investigation.                                  2 District of Georgia. I don't know if 1999 was the
3         So we had investigations, but they were       3 Northern District of Georgia, too.
4 in -- usually in conjunction with a U.S.              4         But they would have gone out to those
5 Attorney's Office.                                    5 offices. And then the FBI -- I believe it was the
6     Q And how would that process work?                6 FBI that served the subpoenas. And then the --
7     A The U.S. Attorney's Office would                7 there was a -- an AUSA in SDNY that was -- was
8 typically call and ask for assistance.                8 looking at it.
9     Q Okay. And would the U.S. Attorney's             9      Q Okay. So who was -- who was responsible
10 Office be responding to any international request?   10 for the investigation and response to the November
11    A They could.                                     11 4, 1999, MLAT request?
12        In this case, for example, the U.S.           12        MR. SOHN: Objection. Asked and
13 Attorney's Office in the Southern District of New    13 answered.
14 York responded to requests from the Government of    14     A It would have been SDNY, with any
15 Nigeria for assistance via an MLAT.                  15 assistance from AFMLS that they had requested.
16        And then AFMLS would have helped -- would     16     Q And --
17 have worked with the Southern District of New York   17     A And the FBI.
18 and OIA, and those type of things, to give advice    18     Q Can you identify any individuals from the
19 and guidance.                                        19 SDNY who were handling that MLAT request?
20    Q Are you talking about this case in              20     A I know there was an individual from SDNY
21 particular?                                          21 that attended the 2001 meeting. I believe it's
22    A I know -- I know that there was some done       22 the same individual that handled the MLAT request,
                                                82                                                       84
1 on this case in 1999 by AFMLS and -- but that SDNY    1 but I'm not certain. I don't know for sure.
2 was the lead on the MLAT response.                    2     Q And who was that individual?
3     Q Are you referring to the MLAT request           3     A It's on the document. It's, like,
4 that was received in or around November 4, 1999?      4 Richard somebody. I can't remember his last name.
5     A Yeah, I don't know that AFMLS was               5     Q Strassberg?
6 responsible for that. I think that AFMLS was at       6     A Yeah.
7 the meeting with the Government of Nigeria in         7     Q Okay. And what was his role?
8 1999.                                                 8     A He was investigating it from SDNY. He
9     Q Okay. Who was responsible for that MLAT         9 was investigating the Abacha matter.
10 request?                                             10    Q And who from the FBI was involved?
11    A Well, the Government of Nigeria sent it.        11    A In 1999?
12    Q Right.                                          12    Q Yes.
13    A All MLAT requests, other than                   13    A I don't know. It would have been someone
14 extradition, go to the Office of International       14 probably in New York that served the subpoenas on
15 Affairs, which is the Attorney General's delegate    15 the banks.
16 for handling mutual legal assistance requests.       16    Q Richard Strassberg, he was involved in
17        And so it would have gone through the         17 1999?
18 Office of International Affairs, and then been       18    A I'm not sure. By 2001 he was the
19 assigned to -- they -- they assign someone to do     19 representative from SDNY. SDNY was involved in
20 the commissioner subpoenas and those kinds of        20 1999. I'm not sure -- a hundred percent sure it
21 things to get records.                               21 was Richard Strassberg, but I believe that it was.
22        And my understanding is it went to the        22    Q Do you know who was involved from the
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 6 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                22 (85 to 88)

                                    Conducted on August 14, 2018
                                                85                                                       87
1 SD -- SDNY in 1999?                                   1 privileged information.
2      A Not for sure.                                  2         MR. CAMPBELL: Sure.
3      Q Okay. And who was involved from the OIA        3         VIDEO SPECIALIST: Okay. Please stand
4 in 1999?                                              4 by.
5      A It was the Nigeria desk.                       5         We are going off the record at 10:53 a.m.
6         I don't think Jason Carter remembered         6         (A recess was taken.)
7 whether or not he had been the person, when I         7         VIDEO SPECIALIST: We're going back on
8 interviewed him. But he was involved in the           8 the record at 11 a.m.
9 Bagudu extradition. But it was definitely the         9 BY MR. CAMPBELL:
10 Nigeria desk from OIA that it came through.          10 Q Ms. Hicks, you understand you're still
11 Q Can you identify any individuals on the            11 under oath?
12 Nigeria desk who -- who was -- who were involved     12 A I do.
13 in --                                                13 Q Okay. Before the break you had
14 A I can't.                                           14 referenced a meeting in Washington with Nigeria
15 Q Okay. And who from -- so -- so this MLAT           15 representatives.
16 request, AFMLS was asked for assistance?             16 A Yes.
17 A I don't know if we were asked for                  17 Q And do you know when that meeting
18 assistance on the MLAT request itself.               18 occurred?
19        I know we were aware of the Abacha matter     19 A It was either 1999 or 2000.
20 and -- or became aware of the Abacha matter, as I    20 Q It was after the U.S. received the
21 think everyone was. I think we had discussions       21 November 1999 MLAT request?
22 with -- at some point there was a meeting with the   22 A It was.
                                                86                                                       88
1 Government of Nigeria representatives in              1      Q Okay. And who initiated that meeting?
2 Washington, and we attended that. And I think         2      A I don't recall. I mean, I don't know.
3 that was with regard to assistance, including         3         Typically -- it's not uncommon to meet
4 the -- the outstanding MLA.                           4 with a foreign government or have discussions
5     Q Do you know when that -- when that              5 after you get an MLAT request, to discuss -- to
6 meeting occurred?                                     6 make sure that it's written in the way that we can
7     A Either '99 or 2000.                             7 respond and stuff under the treaty. But I don't
8     Q And who was at that meeting?                    8 know whether it was initiated by the Government of
9     A I think Dan Claman was the representative       9 Nigeria or the U.S.
10 from -- from AFMLS.                                  10
11    Q And why was Dan Claman involved?                11
12    A He was the -- one of the -- and -- in the       12
13 AFMLS international unit at the time, if it had      13
14 been created. If not, he would have been special     14
15 counsel for International at AFMLS and would have    15
16 been one of the subject matter experts OIA would     16
17 have relied upon as trying to figure out what to     17
18 respond to.                                          18
19        And, also, at the time the U.S. was           19     Q Was it before the November 1999 MLAT came
20 looking  -- well, I can't say that, I guess.         20 in?
21        THE WITNESS: Can we have five minutes?        21     A I know I have the date somewhere, but I
22 I want to make sure I'm not going to disclose        22 just don't remember off the top of my head. But
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 7 of 44
                        Transcript of Pamela J. Hicks, Designated Representative              23 (89 to 92)

                                     Conducted on August 14, 2018
                                                   89                                                   91
1 it was around that time.                              1      A I'm not a hundred percent sure he did.
2                                                       2      Q Okay.
3                                                       3      A It's going to depend on the timing of the
4                                                       4 meeting and who is probably acting.
5                                                       5          I think in 2000, though, he would have
6                                                       6  still been  acting, because he ended up going in
7                                                       7 2001 to the meeting.
8                                                       8      Q And anybody else from OIA was there?
9                                                       9      A I have no idea.
10                                                      10 Q Okay. And Mr. Claman was at the meeting?
11                                                      11 A I believe he was.
12         COURT REPORTER: You have to let him          12 Q And he was at AFMLS at the time?
13 finish the question.                                 13 A He was.
14         THE WITNESS: Oh, sorry. Sorry.               14 Q Anybody else at AFMLS attend the meeting?
15                                                      15 A I don't know.
16                                                      16 Q And what was the purpose of Mr. Claman's
17                                                      17 presence at that meeting?
18                                                      18 A I think the purpose of Mr. Claman's
19                                                      19 presence at these meetings is -- is that -- and
20                                                      20 one of the reasons -- things I wanted to talk
21                                                      21 about, was to make sure I can answer this in the
22                                                      22 nonprivileged way, was, at the time there was a
                                                   90                                                   92
1                                                       1 tremendous focus in the United States government
2                                                       2 of assisting Nigeria to recover funds. And as
3                                                       3 part of that, we were also looking for funds in
4     A I have no idea.                                 4 the United States. This is part of the commitment
5     Q Okay. Moving back to the meeting in             5 that the government had made to help the
6 Washington.                                           6 Nigerians.
7        Who -- who attended the meeting?               7          There had been a congressional inquiry
8     A It would have been representatives from         8 about banking by General Abacha in the United
9 OIA, and I believe Dan Claman attended for AFMLS,     9 States. As well, there is a congressional
10 and representatives from the Government of           10 investigation. And so part of what AFMLS was
11 Nigeria.                                             11 doing, along with other parts of the U.S.
12 Q Do you know who from the OIA attended?             12 government, was trying to figure out whether there
13 A I think it was John Harris, but I'm not a          13 were assets in the United States and whether there
14 hundred percent sure.                                14 was anything we could do to investigate the claims
15 Q What was John Harris' role at that point?          15 about -- to investigate the missing assets, to try
16 A For a while he was the acting director of          16 to locate them for the Government of Nigeria.
17 OIA. And I don't -- I can't remember when his        17 Q So -- so the U.S. at that time was both
18 acting ended and Molly Warlow took over. I -- I      18 assisting Nigeria in Nigeria's request. Right?
19 don't have -- off the top of my head, I don't have   19 A (No verbal response.)
20 those dates. But at some point he was no longer      20 Q And also independently investigating for
21 acting and Molly Warlow became director of OIA.      21 funds in the -- in the United States?
22 Q And why did Harris attend this meeting?            22 A Yes.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 8 of 44
                       Transcript of Pamela J. Hicks, Designated Representative             24 (93 to 96)

                                    Conducted on August 14, 2018
                                                93                                                    95
1      Q And who was -- who was -- and -- and          1 meeting?
2 which department was tasked with -- with the         2      A Responding to the Nigerian MLAT and --
3 function of looking for funds in the United          3 and making -- and trying to figure out to make
4 States?                                              4 sure that we got them what they wanted and that --
5      A Well, it would have been sort of a joint      5 and that the treaty was complied with.
6  effort.  Because a lot of times the way these       6      Q Any -- anything else discussed at that
7 work -- and I think the way it worked here is --     7 meeting?
8 you get these incoming MLATs saying that someone     8      A I'm sure there was -- this is a bit of
9 in our country violated the law, in this case        9 speculation. But I believe there was also a
10 General Abacha, and sent money to, we believe,      10 discussion generally about what the United States
11 your country, and please tell us what it is.        11 might be able to do to assist beyond the MLAT.
12         Right?                                      12 Q Okay. At that point in the meeting, had
13         So on the one hand you're collecting the    13 the United States retrieved any documents in
14 evidence via the MLAT to send back to the foreign   14 response to the MLAT?
15 country to help them.                               15 A I don't know.
16     Q Right.                                        16 Q And at that point was the United States
17     A At the same time you're reviewing the         17 reviewing information to determine whether there
18 evidence that you get via the MLAT to see whether   18 was anything else the United States could do?
19 or not there are any U.S. persons or U.S.           19 A I believe it was.
20 violations of law or other things that might        20 Q Okay. And who was -- and who was doing
21 warrant further investigation or further leads in   21 that review? Let -- let me rephrase that.
22 the United States.                                  22        Who was involved in that review?
                                                94                                                    96
1         So I think when you -- I think it's very     1     A See, I think it's hard to say in the way
2 hard to talk about responding to an MLAT in a way    2 that you phrased the question. Because I think it
3 that separates out what part of it's for the         3 implies that kind of this person was assigned or
4 foreign government versus what part of it's for      4 that kind of person was assigned. And I think
5 the United States investigation.                     5 it's more of a, for lack of a better word, a team
6         Because those tend to -- because MLATs       6 effort, where people are talking to each other
7 tend to be executed by prosecutors and by special    7 about what the possibilities are. People are
8 agents, that tends to be kind of one thing. Which    8 getting information from various sources. AFMLS
9 is, Oh, we've got these bank records in. Let's       9 was going at various times. Although I'm not sure
10 look at them for our own purposes. In addition      10 before the 2000 one.
11 to, the primary purpose of going to get them was,   11        But would have -- you know, I know FBI,
12 of course, to response to the requests coming in.   12 for example, had meetings in Nigeria, the FBI
13 If that makes any sense.                            13 Legat in 1999, with the Government of Nigeria, to
14     Q Okay. Who else was at the Washington          14 talk about the theft.
15 meeting --                                          15        So there's all this kind of U.S.
16     A I don't know.                                 16 government activity going on, and various pockets
17     Q -- from the United States?                    17 that connect and then disperse and then connect
18     A I don't know.                                 18 again. So it's very hard to be, like, This is the
19     Q And who from Nigeria attended that            19 person who is responsible for it. When what you
20 meeting?                                            20 really have is $2 billion missing from Nigeria,
21     A I don't know.                                 21 and a bunch of countries and a bunch of people
22     Q Okay. And what was discussed at the           22 trying to figure out what happened.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 9 of 44
                        Transcript of Pamela J. Hicks, Designated Representative               26 (101 to 104)

                                     Conducted on August 14, 2018
                                                  101                                                   103
1 remember it off the top of my head.                   1 have a specific recollection of having been
2      Q Okay. Do you know if he was involved           2 assigned to the Abacha matter in 1999. He was the
3 with any of the various functions that -- that you    3 only one from OIA that was still at OIA that was
4 just described?                                       4 there in 1999 from the Nigeria desk. But we did
5      A Since I don't remember the name, I -- I        5 talk about generally how it worked.
6  can't say.                                           6         And -- and I saw documents related to
7      Q Okay. Now, so, there -- was -- was there       7 the -- the -- like I said, the MLAT.
8 an asset forfeiture investigation going on at --      8      Q Are you familiar with an individual named
9 after the United States received the November --      9 Abubakar Bagudu?
10 November 1999 MLAT request?                          10     A I am.
11        MR. SOHN: Objection. Asked and                11     Q And do you recall seeing Mr. Bagudu's
12 answered.                                            12 name in the MLAT request that you reviewed?
13 A I mean, it depends on what you mean by             13     A I did.
14 "an asset forfeiture investigation."                 14     Q And what steps did the U.S. government
15        I would say yes, because we were looking      15 take regarding Mr. Bagudu after it received the
16 for assets that belonged to the Government of        16 1999 MLAT request?
17 Nigeria in the United States. So I would call        17     A I don't understand the question. I mean,
18 that an investigation. So, yes.                      18 like, everything from 1999 to 2018, what did they
19 Q Well -- did that review include assets             19 do with regard to Abubakar Bagudu?
20 that were located in other countries?                20     Q No. Let's -- let's cabin the time frame.
21 A In 1999?                                           21        The government receives an MLAT request
22 Q Yeah.                                              22 in November of 1999. Correct?
                                                  102                                                   104
1     A I think in 1999 our primary focus was           1      A Yes.
2  still looking in the United States.                  2      Q And Mr. Bagudu is referenced in that --
3     Q Okay. Were there other focuses in 1999?         3 in that MLAT request?
4     A Not that anyone I spoke to recalled.            4      A Yes.
5     Q Okay.                                           5      Q And you've just discussed the various
6     A I mean, this is 20 years ago, so people's       6 things that the U.S. government was doing in
7  recollection   of this is not great.                 7 response to that MLAT request.
8         But the main focus when it was first          8          Did any of those activities concern an
9 asked was about the United States and assets in       9 investigation into Mr. Bagudu?
10 the United States in 1999.                           10     A I think to the extent that Mr. Bagudu was
11 Q And who did you -- who provided you with           11 involved in moving assets from -- that were stolen
12 information concerning the steps taken after the     12 from the Government of Nigeria, and we were trying
13 1999 MLAT?                                           13 to locate assets, yes.
14 A Well, I have a copy of the MLAT.                   14         That -- that would involve Mr. Bagudu, in
15 Q Uh-huh.                                            15 the sense that he helped move the assets out of
16 A I, as we talked about earlier, got                 16 Nigeria. But I don't know whether or not there
17 documents related to -- well, I guess that was       17 was any -- there was no discussion of Mr. Bagudu
18 2001, back and forth. I spoke to numerous people     18 that came up in any of my interviews or the
19 at AFMLS about how AFMLS worked. I spoke to Dan      19 documents I reviewed that separated him out from
20 Claman.                                              20 the general hunt for Mr. -- for General Abacha's
21        I spoke to OIA, Jason Carter, who would       21 assets.
22 have  been  on the Nigeria desk in 1999. Didn't      22     Q Okay. What about any assets that were
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 10 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                27 (105 to 108)

                                    Conducted on August 14, 2018
                                                105                                                     107
1 alleged to belong to Mr. -- Mr. Bagudu; were --       1      A I don't.
2 were those discussed?                                 2      Q Would it have been typical for someone to
3      A Only to the extent that they are also          3 take notes at that meeting?
4 considered -- I mean, I don't think -- nobody --      4          MR. SOHN: Objection. Calls for
5 nobody that was involved in those discussions or      5 speculation.
6 that I talked to thinks of it that way. And so it     6      Q Would it have been the plaintiff's
7 becomes very difficult to answer these questions.     7 practice to take notes at that meeting?
8         Because what people think about it is,        8      A It would be now. I don't know what the
9 we're trying to find assets stolen by General         9 practice would have been in 1999.
10 Abacha and his co-conspirators. To the extent        10     Q Did you review any documents -- let me --
11 that Mr. Bagudu is identified as one of the          11 let me take that back.
12 co-conspirators who helped steal assets out of       12         Do you know if there were any documents
13 Nigeria, yes, that would have been -- that would     13 handed out at that meeting?
14 have been part of the overall hunt for assets        14     A I don't know.
15 belonging to the Government of Nigeria that he       15     Q What's plaintiff's understanding of
16 either entered or moved through the United States.   16 the -- the take-away from that meeting?
17        I don't know, and I don't -- no one           17         MR. SOHN: Objection. Vague.
18 mentioned it, and as they talk about this to me,     18     A I mean, I think we were still just trying
19 that there was a -- this kind of very lawyerly       19 to comply and respond to the 1999 MLAT request.
20 division among people.                               20         I think that was the primary purpose of
21        I think it was, More than $2 billion were     21 the meeting, was to figure out what the Nigerians
22 stolen from Nigeria. Let's go see if any of it       22 really wanted and needed from us, and to make sure
                                                106                                                     108
1 ended up in the United States, so we can help the     1 we were going to get it for them.
2 Government of Nigeria recover its assets.             2       Q Were any additional promises made by the
3         And in the process of that, maybe we          3 U.S. government to a Nigerian representative at
4 might uncover liabilities or criminal actors in       4 that meeting?
5 the United States; for example, the congressional     5       A Not that I know of.
6 hearings and report issued about the banking          6       Q Any additional investigative steps that
7 system and private banking.                           7  were  discussed that the U.S. would take after that
8     Q Okay. Going back to the -- to the               8 meeting?
9 meeting in Washington that was attended by OIA,       9       A I don't know.
10 AFMLS, and --                                        10 Q Any -- any targets, individuals that the
11 A The meeting 20 years ago?                          11 U.S. would look into after that meeting?
12 Q The meeting 20 years ago. Correct.                 12 A I don't know.
13        What -- what documents did you review         13 Q Who would know?
14 concerning that meeting?                             14 A I'm not sure anyone at this point knows.
15 A I don't think there were very many                 15 Because I think people's memories of each meeting
16 documents about the meeting itself. I think          16 are very vague at this point.
17 people knew that there was a meeting, and I was      17        So I think if there's not a document from
18 told there was a meeting, and there was the          18 it, that no one's probably going to remember
19 incoming MLAT. I don't remember seeing any           19 perfectly a meeting that happened 20 years ago,
20 specific documents to that meeting.                  20 and it was one of a series of meetings that
21 Q Do you know if anyone took notes at that           21 occurred on a topic.
22 meeting?                                             22 Q And why is that?
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 11 of 44
                       Transcript of Pamela J. Hicks, Designated Representative              34 (133 to 136)

                                    Conducted on August 14, 2018
                                                133                                                    135
1 got to go through, you know, numerous layers         1      Q Do you know who was drafting the
2 before it's actually filed.                          2 complaint?
3     Q And that applies to 2005 onward?               3      A I believe Elizabeth Aloi.
4     A Yeah. I mean, I think from 2005 onward,        4      Q Do you know if the FBI was involved?
5 you would need, at the very least, the approval of   5      A The FBI would have involved. It would
6 the chief of the section to file a complaint.        6  have   been Debra LaPrevotte, at the very least,
7         To draft a complaint, I mean, I don't        7 and -- would have, very least, been involved.
8 think you need anyone's approval to draft            8 Because the FBI has to verify in a forfeiture
9 something. I think you need approval to file it.     9 action. Unlike other types of civil complaints,
10 Q Do you understand when -- when a                  10 they have to be sworn to by an agent, typically an
11 complaint -- when a draft complaint -- when a       11 agent. And so, inevitably they become involved in
12 complaint was being drafted in connection with --   12 the process, because they have to verify it.
13 with this forfeiture litigation?                    13 Q And who -- who -- who was responsible for
14 A I know there was a complaint drafted,             14 making the decision whether to file the complaint
15 because I reviewed it, in 2013. I don't know when   15 in this action?
16 the exact date that the drafting process would      16 A Well, the initial recommendation would
17 have started.                                       17 come from the trial team, which would have been
18 Q Did you discuss that with anybody in              18 Elizabeth Aloi and Dan Claman. That would have
19 preparation for this deposition?                    19 gone up through their supervisor, who was Linda
20        MR. SOHN: Caution the witness not to         20 Samuel.
21 reveal the specifics of any attorney-client -- or   21         And I think Linda was still involved in
22 I'm sorry, any work-product communications.         22 this case. Eventually her health declined to the
                                                134                                                    136
1     A I know the complaint as drafted, I             1 point that she wasn't really doing much work. But
2 believe -- well, I really focused on when the pros   2 I'm -- there was parts of this case that I know
3 memo was being drafted, because that's the -- the    3 she was involved in.
4 mechanism through which you get approval. And        4          Then it would have gone to the chief of
5 that I believe started in or about February of       5 the section, which would have been Jai Ramaswamy.
6 2013.                                                6 At the time I don't think we had -- for the early
7     Q And was there a complaint drafted before       7 part of it, I don't think we had a principal
8 that date?                                           8 deputy chief.
9         MR. SOHN: Objection. Asked and               9          And then when the principal deputy chief
10 answered.                                           10 joined, which would have been Tyndall Dey, he
11 A I don't know if -- drafted implies it was         11 would have been involved, but at a lower level,
12 done. I don't know when they actually started       12 obviously.
13 drafting the complaint.                             13         The chief of the section had numerous
14        The complaint wasn't done until around       14 discussions with the AAG's office. At the very
15 the time that it was filed. I mean, there were      15 least, that would have been the Principal Deputy
16 various drafts of it, inevitably. But it wouldn't   16 Assistant Attorney General Mythili Raman. And I
17 have been -- you know, so whether there was a       17 believe probably also Lanny Breuer, who was the
18 draft in process or not, as of the time they were   18 AAG at the time. It kind of depends on the timing
19 doing the pros memo, I don't know whether they      19 of those discussions. But --
20 chose to do the pros memo first and then the        20     Q Was that the structure in 2008?
21 complaint, or the complaint and then the pros       21     A That was the structure starting in 2009
22 memo, or to do them simultaneously. I can't say.    22 when Lanny came. In 2008 the chief would have
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 12 of 44
                       Transcript of Pamela J. Hicks, Designated Representative               35 (137 to 140)

                                    Conducted on August 14, 2018
                                                137                                                    139
1 been Richard Weber. The DAAG would have been Ken      1      A Okay. From 2009 -- from 1999 to 2009,
2 Blanco. And I believe we had an acting AAG, I         2 they were retained in one of two ways.
3 think it was Matthew Friedrich.                       3         They could be printed out, if they were
4     Q And the person making the recommendation        4 particularly important, and added to the case
5 would have still been Dan Claman?                     5 file. The other way they were retained is,
6     A That's the way it works. Is that the            6 attorneys could keep them on their computers.
7 trial team makes a recommendation, in consultation    7         We went through a series of mail --
8 with their supervisors. In 2008 it would have         8 electronic mail applications. So every time they
9 been Dan, and not Liz, because Liz hadn't joined      9 would roll out kind of a new IT system, attorneys
10 the section.                                         10 would -- could request, and IT generally tried to
11       The initial -- the final one I think was       11 do it, although sometimes there were systems
12 recommended by Liz, because she would have been      12 failures, roll the e-mails from one computer to
13 the trial attorney and Dan would have been in a      13 the next computer or to the next system, because
14 supervisory position at that point.                  14 they were stored on the individual attorney's
15       Oops. Excuse me.                               15 computer.
16    Q   Well, we're going to move on to -- to         16 Q So are you describing the print and file
17 document filing, storage, and retention.             17 system?
18 A Sure.                                              18 A There's both. It's -- it's stored both
19 Q What did you do to prepare for this                19 ways.
20 portion of Topic Number 1 of the deposition          20        It is a print and file system. But in
21 notice?                                              21 addition to that, they also provided -- you could
22 A Document retention, filing, this is 1G.            22 store them electronically on your computer. Some
                                                138                                                    140
1          I interviewed the CIO for the criminal       1 attorneys did that.
2 division of the Department of Justice. I              2         That's where they were physically stored
3 obtained -- I spoke to FBI. I spoke to OIA. I         3 in terms of it -- important e-mails, e-mails
4 got written input from OIA. And I think I -- I        4 important to your case, should have been printed
5 can't -- I don't think I got it as to 1 from FBI,     5 and filed. But there also was a way to keep them
6 but I might have. I'll have to go back. I have        6 electronically, which was not as secure. Because
7 to look at what they sent me. But I got -- that's     7 as they changed systems, they had to reimport them
8 what I got.                                           8 from system to system up through 2009.
9          And -- and I reviewed the archiving          9         In 2009, the entire system changed. But
10 policies for the Department of Justice --            10 that's the way it went --
11     Q Okay.                                          11     Q We'll stay 2009 prior.
12     A -- criminal division.                          12     A Okay.
13     Q Starting in 1999, how were electronic          13     Q The process you're describing, that
14 documents maintained in -- in AFMLS?                 14 applies to AFMLS?
15     A They were retained in a variety of ways.       15     A It applies to the entire criminal
16         So from '99 to 2009, the department,         16 division.
17 criminal division, our IT services, used a           17     Q So that would -- that would include OIA?
18 series -- when you say "electronic documents," do    18     A It does.
19 you mean electronic case documents, or do you mean   19        Now, OIA had a separate system. Which
20 electronic e-mails? What do you mean by              20 is, OIA  had an Oracle database that they could
21 electronic documents?                                21 upload information into. I don't know if they --
22     Q Let's start -- let's start with e-mails.       22 what they did with e-mails. But they could upload
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 13 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                36 (141 to 144)

                                    Conducted on August 14, 2018
                                                 141                                                     143
1 specific information into the Oracle database, in    1      A Prior to 2009?
2 addition to whatever IT -- other IT systems they     2      Q Yeah. Let me ask -- let me rephrase.
3 provided.                                            3      A You mean when the mailbox became
4     Q Okay.                                          4 overfull?
5         MR. CAMPBELL: Mark this as Exhibit 2.        5      Q No. Was there -- was there a purge
6         (Hicks Deposition Exhibit 2 marked for       6 function prior to 2009 for e-mails?
7 identification and is attached to the transcript.)   7      A A purge function being by the user or by
8     Q Ms. Hicks, the court reporter has just         8 IT?
9 handed you what's been marked as Exhibit 2.          9      Q By IT.
10 A Yes.                                              10 A There was -- there wasn't a way prior to
11 Q Do you recognize this document?                   11 2009, and actually even -- I think even after
12 A I don't. But it looks like the retention          12 2009, in the sense that users' mailboxes could
13 guide.                                              13 become full, and they would have to deal with it.
14 Q Did you review this document in                   14 Q And -- and what would happen if a user's
15 preparation for this -- this deposition?            15 e-mail box became full? The IT would deal with
16 A I did not.                                        16 it?
17 Q Did you review any retention guides?              17 A Yeah.
18 A I did. I -- I reviewed the national               18 Q Now, was there -- was there an automatic
19 archives, about what happens with -- with cases     19 deletion or an automatic purge function --
20 that are sent off.                                  20 A Yeah, I think they did, if you didn't
21 Q Okay. Does this guide apply to the                21 take steps to save them.
22 criminal division?                                  22        Although, in talking to the CIO, a lot of
                                                 142                                                     144
1      A It would have in 2002.                        1 people did take the steps to save them at the
2      Q Do you know if it applied to the criminal     2 time.
3 division at points after 2002?                       3      Q And if someone didn't take steps to save
4      A No. I don't know that it's ever -- it         4 them, when would that -- to save an e-mail --
5 was interesting talking to the CIO. Because          5      A Uh-huh.
6 technically we still apparently are in a print       6      Q -- when would that e-mail be deleted?
7 e-mail message system, but nobody actually does      7      A I don't know the exact number of days. I
8 that. So it's -- it's an interesting system that     8 don't know how long they kept them.
9 we've set up here.                                   9      Q If you -- look at the first page. And
10 Q Okay. Well, we'll talk about that.                10 you see that first paragraph under Background?
11         That -- that reference is to post 2009?     11 A Uh-huh.
12 A Yes.                                              12 Q That last sentence says, "In order to
13 Q Okay. So staying prior to 2009.                   13 maintain at optimum performance levels, the
14         If you go to -- to the first page, or       14 automatic mail purge feature for deleting messages
15 right after the table of contents of this           15 90 days or older will be used."
16 document, this policy applies to archiving,         16        Is it your understanding that messages
17 saving, and printing messages. Is that right?       17 that were  90 days or older would be -- would be
18 A Let me read.                                      18 purged from the -- from the e-mail system, unless
19         Yes.                                        19 someone took a step to save it?
20 Q Now, do you have an understanding of              20 A That's what this says. But that is --
21 the -- the automatic deletion function prior to     21 it's not necessarily my understanding that that
22 2009?                                               22 was always true.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 14 of 44
                        Transcript of Pamela J. Hicks, Designated Representative                37 (145 to 148)

                                     Conducted on August 14, 2018
                                                  145                                                    147
1      Q Well, what's your understanding about an       1 set of e-mail software. That is what I was told.
2 automatic -- the automatic purge or the automatic     2     Q And which e-mails were -- were -- let me
3 deletion system?                                      3 rephrase the question.
4      A My understanding is that they're talking       4         It -- not all e-mails were moved over to
5 about purging it from the network, because it         5 that separate system. Is that right?
6 talks about network deg -- degradation. When, in      6     A I think it depends on what -- what I was
7 fact, at very -- some of the mail services,           7 told, it depends -- they -- they went through a
8 depending on what time you're talking about, they     8 series of software of e-mail delivery devices.
9 were -- they could be -- you could set it up to       9 And -- and depending on what -- which one they
10 save them locally.                                   10 used, they stored them according to how that
11        So they were purged from the network.         11 system worked.
12 But some of -- my understanding is prior to 2009     12        So I don't know particularly more than
13 there were systems set up, depending on what         13 that. But I was told that users could at times
14 software they were using at the time, to maintain    14 save them electronically on their hard drive. And
15 e-mails locally on user's hard drives, as opposed    15 whenever they changed systems, they would try --
16 to keeping them on the network.                      16 they would do their best to try to technically
17        They didn't have the server vaults that       17 move them over to the next system.
18 they have since put in since 2009.                   18        I was also told, for what it's worth,
19 Q But the user -- the user would have had            19 that the goals and stuff of policy do not always
20 to designate a certain e-mail for -- for that        20 match the practice, because of just as a practical
21 process to kick in. Right?                           21 matter.
22 A I don't know.                                      22 Q Now, if you look at the -- the third
                                                  146                                                    148
1     Q So --                                           1 paragraph of the -- of the policy I handed you.
2     A It's not the impression I got from              2     A Uh-huh.
3 talking to the CIO. But -- but I'm not sure.          3     Q The paragraph refers to a automatic daily
4     Q So prior to 2009, if a user received an         4 purge process?
5 e-mail and did nothing to save that e-mail, would     5     A It does.
6 that e-mail have been automatically deleted at        6     Q What is that?
7 some point?                                           7     A Let me see.
8     A I don't believe so.                             8         Do you know which system this is under?
9     Q What's the basis of that belief?                9 Because they went through a series of e-mail
10    A My interview with the -- the CIO for the        10 systems.
11 criminal division.                                   11 Q This is part of a policy that you see in
12        My understanding is, is that, prior to        12 front of you --
13 2009, when the Enterprise Vault system was set up,   13 A Right. For 2002.
14 that -- as a practical matter, that the -- that      14 Q Yeah.
15 users could save -- that -- that e-mails at times,   15 A I don't know. I was told they went
16 depending on the system they were using, could --    16 through a bunch of different systems, so I don't
17 could be maintained on the user's hard drive, as     17 know.
18 opposed to in the network.                           18        And apparently they don't even have a
19        And that as they switched to the next         19 record of all the systems they used for electronic
20 e-mail  system, they would attempt to -- and         20 mail.
21 sometimes successfully did -- move those e-mails     21 Q So users could designate e-mails to move
22 over to the next system to be accessed by the next   22 onto a different system. Is that --
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 15 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                38 (149 to 152)

                                    Conducted on August 14, 2018
                                                149                                                     151
1      A Right. Or archived in folders, as it           1 move it onto a different system, the e-mail could
2 says here.                                            2 have been deleted through technical problems.
3      Q Or archived in folders.                        3 That was made very clear to me. That they had a
4      A Which I think is what -- I think is the        4 number of times where they tried to move e-mails
5 process they were talking to me about.                5 over, and they just failed to move. Otherwise, as
6      Q But they weren't required to do that?          6 they changed systems, they would also have been
7      A Like, all e-mail?                              7 deleted.
8      Q Yes.                                           8         But it's impossible at this point to go
9      A I'm sure they were not required to do all      9 back and -- and tell whether it was deleted
10 e-mail.                                              10 purposefully or whether it was just a failure of
11       I mean, in general, there's an                 11 the system to move it over.
12 understanding that you'll maintain e-mails that      12 Q Now, you -- you mentioned technical
13 are of substance, that you need to maintain for      13 problems of -- of moving e-mails over to a
14 your cases. But what files you maintain for your     14 different system.
15 cases has always been left up to the trial           15        What are you referencing in particular --
16 attorney discretion.                                 16 in specific -- in particular?
17 Q And -- and what -- what factors would go           17 A The way computers work.
18 into what e-mails to maintain?                       18        I mean, you're talking about art --
19 A Ones with significant information on them          19 taking stuff created in one e-mail system, moving
20 about the case.                                      20 it over to another e-mail system. And some of
21 Q And who made that decision?                        21 this stuff is 20 years ago, so you're talking
22 A The trial attorney.                                22 about the technology at the time. Sometimes it
                                                150                                                     152
1      Q And would the trial attorney communicate       1 moved over, sometimes it didn't.
2  that decision to -- to others involved in the        2        I've got files even now that systems
3 matter?                                               3 totally corrupt, for no apparent reason other than
4      A Not particular -- not necessarily. They        4 they just corrupted them.
5 would, once there was litigation, where you need a    5        So it was made clear to me that when
6 litigation hold. But you wouldn't before that.        6 you're talking to -- about electronic data,
7          I mean, there -- it's also going to be --    7 there -- the best is done to move it over, as they
8 it's also going to depend on, when you say "case,"    8 could. But any significant e-mails were to be
9 what you mean by a case. Right?                       9 printed and stored at this time frame. And -- and
10         If you're just taking advice and guidance    10 that would have been at the trial attorney's
11 to people, you might not retain those. If it's       11 discretion, as to what was significant.
12 just like, Oh, I have this case that does this,      12 Q Or any other user's discretion?
13 what do you think?                                   13 A Or any other user's discretion.
14         On the other hand, if you're                 14 Q Right.
15 investigating something and you think you're going   15 A And then the other issue that comes up is
16 to file something on it, you would maintain a lot    16 when you have cases that start and stop. You
17 broader number of e-mails about it, because you      17 think may it's over, and then it restarts again.
18 know you may be engaged in litigation.               18 Right? And then you're like, Oh, I didn't know I
19 Q Okay. Now, if a user did not decide to             19 was going to get back into this, and those kind of
20 retain an e-mail and move it onto a different        20 things.
21 system, what happened to that e-mail?                21       So -- but it's at the user's discretion.
22 A Even if they decided to retain it and              22    Q    What -- so there was a e-mail -- a system
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 16 of 44
                        Transcript of Pamela J. Hicks, Designated Representative                40 (157 to 160)

                                     Conducted on August 14, 2018
                                                   157                                                    159
1 point prior to 2009 where e-mails were lost?           1      A Not off the top of my head, but I know
2      A No. They -- they don't have that kind of        2 they have them -- had them.
3 institutional knowledge anymore in our IT.             3      Q And those rules would govern which --
4         But what we were -- what I was told is,        4 which e-mails they would print and save?
5 is that any time you transitioned prior to that        5      A I don't think they were that specific.
6 from one e-mail system to another, there was a         6  But   they were general guide -- they were
7 risk that e-mails would be lost.                       7 guidelines to agents about needing to -- to save
8         Whether any e-mails actually were lost         8 and -- and preserve e-mails that were related to
9 would depend on individual users remembering that      9 cases, that would include factual statements and
10 that had happened.                                    10 those kind of stuff related to cases.
11     Q Now, this -- this system that you're            11 Q Did the criminal division have any rules
12 describing, it applied to -- to AFMLS?                12 like that?
13     A It applied to the entire criminal               13 A I don't think so, in part because of just
14 division.                                             14 our role is different.
15     Q Okay. And what about the FBI?                   15 Q Now, this -- this document references
16     A No. The FBI has its own system.                 16 retention of official records. Is that right?
17     Q What's the FBI's system? Prior to 2009.         17 A Right. Yes.
18     A Well, it's interesting that you said            18 Q So what -- what was an official record?
19 that.                                                 19 A Well, if I could look at the -- I think
20        Because the FBI system I think was very        20 it's in the archives thing.
21 similar to the criminal division's prior to 2009,     21         So official records tend to be --
22 in the sense that they didn't have a system to        22 Q Well, before -- there's also --
                                                   158                                                    160
1 maintain it.                                           1          MR. SOHN: Counsel, she was --
2         I believe it was in or about 2009 in           2      Q    Go ahead. Finish your answer.
3 which on the high side, which is the classified        3      A Yeah. I think there may be a definition
4 side, which is really where they do most of their      4 in the archiving policy. I'll have to look. I
5 e-mailing, even in unclassified matters, they          5 can't remember.
6 installed a similar system to the criminal             6          But an official record generally is the
7 division. They installed a vault system at the         7 stuff under archiving things. So that's often
8 FBI, as well.                                          8 decision memos, things like that.
9      Q And I'm sorry, that was in -- around the        9          Because remember, the criminal division,
10 same time?                                            10 while we think of it and talk about line-level
11 A Uh-huh.                                             11 litigation, there's also larger policy decisions
12 Q Okay.                                               12 and things like that being made by the Assistant
13 A Yes.                                                13 Attorney General, which there are statutory
14 Q So before that at the FBI, like in --               14 requirements to keep.
15 like what you just testified to regarding the         15         And so when I think of official records,
16 criminal division, retention of e-mails would be      16 I'm thinking of the national archiving
17 at the discretion of the user?                        17 responsibility of what you have to keep. And so
18 A I think FBI, because they're agents and             18 most -- almost all of these kind of policies will
19 they have cases, they had -- they had rules           19 have something in it, basically saying, Just
20 specifically requiring them to retain e-mails that    20 because we tell you you can delete it doesn't get
21 were case-specific.                                   21 you out of the archiving rules. Right? And so
22 Q Do you know those rules?                            22 that's to me what that is a reference to.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 17 of 44
                         Transcript of Pamela J. Hicks, Designated Representative               41 (161 to 164)

                                      Conducted on August 14, 2018
                                                   161                                                    163
1    Q    What did Ms. Aloi just put in front of         1 communication was.
2 you?                                                   2      Q What does it depend on?
3                                                        3      A Well, you'll see is -- and preserved or
4                                                        4 appropriate for preservation by that agency, as
5                                                        5 evidence of the organization, functions, policies,
6                                                        6 decisions, procedures, operation or other
7                                                        7 activities of the government, or because of the
8                                                        8 informational value of the data in them.
9                                                        9        You could have information going back
10                                                       10 about an MLAT request that -- that I don't think
11                                                       11 would necessarily meet that definition.
12                                                       12 Q Like what?
13                                                       13 A You could have e-mails like, have you
14                                                       14 responded yet, here's a copy of it, here's -- I
15                                                       15 mean, some of it is not really -- there's no
16                                                       16 substance to them. They're just -- they're just,
17                                                       17 you know, internal discussions that don't lead
18                                                       18 anywhere.
19                                                       19 Q So -- so if a -- if a communication had
20                                                       20 any amount of substance in it concerning an MLAT
21                                                       21 request, it would fall under the definition of
22                                                       22 a --
                                                   162                                                    164
1                                                        1      A I don't think any amount of substance --
2                                                        2         MR. SOHN: Objection. Misstates
3                                                        3 testimony.
4                                                        4      A -- would be sufficient.
5                                                        5         I think that it needs to be what it says
6                                                        6 here, which is evidence of the organization,
7                                                        7 function, policies, decisions, procedures.
8      Q Let me -- let me direct you back to the         8         I mean, if you did that, the government
9 Exhibit 2 that we've been discussing?                  9 would just be nothing. I mean, there's no way to
10 A Uh-huh. Yeah.                                       10 archive all that stuff. So it's supposed to be
11 Q If you look at Page A-1?                            11 stuff that reflects major decision points, major
12 A Yes.                                                12 parts of cases.
13 Q You see the -- there's reference to                 13        So, for example, in a case file, you
14 official records there?                               14 would typically include the grand jury transcript
15 A Uh-huh.                                             15 in it and the grand jury exhibits. You wouldn't
16 Q Why don't you just take a couple of                 16 keep -- you wouldn't keep in perpetuity every bank
17 seconds and read that.                                17 record you got, even though that's a substantive
18 A Right.                                              18 statement, after the case -- you know, ten years
19 Q So would a -- would a -- so would an                19 after the case is closed.
20 official record include a -- a communication          20        So I don't think any substantive thing
21 related to -- to an MLAT request?                     21 would be covered by this. I think, you know,
22 A Maybe. It depends on what the                       22 things of serious substance, where decisions were
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 18 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                42 (165 to 168)

                                    Conducted on August 14, 2018
                                                 165                                                    167
1 made or pivot points in a case, or things that --     1 that?
2 like that.                                            2     A No. Or the Northern District of Georgia.
3         Also, I think, to the extent that it's        3     Q Now -- okay.
4 only repeating information that's contained in        4        What about the Department of State;
5 other documents, I'm not sure you have a              5 what's your understanding of the Department of
6 requirement to keep the e-mail, as opposed to the     6 State's document-retention policies starting prior
7 underlying documents that it refers to.               7 to 2009?
8      Q Okay. What's your understanding about --       8
9 let me rephrase that.                                 9
10 A Oops. Sorry.                                       10
11 Q The -- the various -- the criminal                 11
12 division also includes the U.S. Attorney's           12
13 Offices?                                             13
14 A It does not.                                       14
15 Q Okay. So what are -- what's the                    15
16 document-retention policies for the U.S.             16
17 Attorney's Office for the Southern District of New   17
18 York?                                                18
19 A That's going to be set by EOUSA. And my            19
20 understanding, my belief is, is it would be at       20
21 least what the criminal division policies would      21
22 be, which would be ten years.                        22
                                                 166                                                    168
1      Q And --                                         1
2      A For money laundering and forfeiture            2
3 matters. But I don't know that for sure.              3
4      Q The -- the -- the way of maintaining           4
5 e-mails prior to 2009 that you discussed for          5
6 AFMLS, where it was at the user's discretion to       6
7 retain or not, did that apply to the Southern         7
8 District of New York's e-mail retention?              8
9      A I have no idea. Because your -- your           9
10 thing focuses on MLARS, OIA, and FBI. So those       10
11 are the -- those -- that was -- that was my focus    11
12 in determining this, was your focus in asking        12
13 about it.                                            13
14 Q Did you review any policies related to             14
15 the Southern District of New York's                  15
16 document-retention policies?                         16
17 A I did not.                                         17
18 Q Did you discuss that with anybody?                 18
19 A I didn't. Nor the other 92 U.S.                    19
20 Attorney's Offices.                                  20
21 Q So that would also include the Southern            21
22 District of Texas; you didn't ask anybody about      22
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 19 of 44
                         Transcript of Pamela J. Hicks, Designated Representative               48 (189 to 192)

                                      Conducted on August 14, 2018
                                                    189                                                   191
1                                                         1      Q And it's at the -- it's at the person's
2                                                         2 discretion whether to retain it or not?
3                                                         3      A I don't think OIA would say, official
4                                                         4 correspondence. It's an official correspondence
5                                                         5 into it, as it's -- as the Attorney General's
6                                                         6 designee under these treaties, I don't think they
7                                                         7 have discretion about whether to retain that. I
8                                                         8 think they retain that.
9                                                         9      Q And what would -- what's your -- what's
10                                                        10 plaintiff's view of what an official
11                                                        11 correspondence is?
12                                                        12 A Okay. To me, that is like, here via
13                                                        13 MLAT, we're sending it from our -- our office to
14                                                        14 yours, to make a treaty request.
15                                                        15         I don't know if someone said, Hey, do you
16                                                        16 want to talk about the treaty request by phone
17                                                        17 tomorrow at 3:00, I don't think that's an official
18                                                        18 thing. That's an informal discussion among
19 Q Okay. Well, let me just ask a couple                 19 people, among governments. Those happen all the
20 more questions, then we can break -- break for         20 time. I don't think there is any requirement to
21 lunch.                                                 21 save that.
22 A Sure.                                                22         I think the formal request from
                                                    190                                                   192
1      Q Is that okay?                                    1 government to government, there would be a
2         So the -- the plaintiff from 1999 to 2017       2 requirement by OIA to retain that.
3 received correspondence from foreign officials --       3      Q And what about the --
4      A It did.                                          4      A And I think they did retain that.
5      Q Right?                                           5      Q Okay. And what about -- so the other
6         -- and what were the retention practices        6 communications that -- that aren't just the
7 for those foreign correspondence?                       7 transmission of the foreign request, what were the
8      A They should have been retained by the            8 retention policies for those transmissions, those
9 office that received the foreign correspondence.        9 communications?
10     Q And by who?                                      10 A Well, my understanding from talking to
11     A Well, if it's the correspondence to the          11 OIA is if it was a substantive matter that made a
12 President, the Office of the President should have     12 difference, they would upload those into -- they
13 maintained them. If it's a correspondence to OIA,      13 would retain them in their file or they would
14 Office of International Affairs should have            14 upload them into their Oracle database.
15 retained it. If you're talking about official          15        If it was not substantive, then they --
16 correspondence, as opposed to informal e-mails and     16 they -- you know, or important, then they wouldn't
17 those kinds of things.                                 17 retain it. And -- and that that was -- you know,
18     Q So if it's a correspondence to OIA, then         18 they kind of decided what -- what it was, just as
19 the person who received it at the OIA should have      19 trial attorneys decide what needs to be preserved.
20 retained it?                                           20 Q And who told you that information?
21     A Yes; if it's an official correspondence          21 A That was my discussion with Jason Carter
22 from the foreign government.                           22 and Colette Ford, both of whom have been at OIA
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 20 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                   49 (193 to 196)

                                    Conducted on August 14, 2018
                                                 193                                                        195
1 since the '90s.                                       1     Q Right.
2      Q Okay. And what about AFMLS; if a -- if a       2     A -- through the FBI or through other
3 communication from a -- from a foreign                3 things.
4 representative was received by someone at AFMLS,      4          And then what they do is, at AFMLS we all
5 what was the retention policy?                        5 get an e-mail saying there is a litigation hold in
6      A It would be the same. It would be like         6 this matter, please do not destroy any documents
7 any other correspondence. Which is, if it's an        7 related to that matter.
8 official correspondence, there's a whole set of       8     Q And what would be the -- the -- the --
9 records related to the chief and official             9 the trigger for a litigation hold?
10 correspondence that come in through the chief, and   10 A It depends on -- on -- at the very least,
11 how that gets retained.                              11 discovery requests would be a trigger. Sometimes
12         But if it's -- you're just talking about     12 the filing of litigation.
13 trial attorney to trial attorney, so you have a --   13         Sometimes it's -- I've triggered them
14 an informal or correspondence just at the            14 before in my own cases where I wasn't worried
15 trial-attorney level, it's going to depend on        15 about anybody destroying anything, because there
16 what's in it. And it's going to be up to the         16 was an ongoing criminal case, but the criminal
17 trial attorney's discretion for their case or        17 case closes and the civil case continues. And
18 investigation file about what goes in it.            18 you're worried that the people that were only
19     Q Do you have an understanding of -- of the      19 involved in the criminal part are, like, Woo-hoo,
20 criteria for issuing a litigation hold?              20 case is closed, we can move on with our lives.
21     A Yes.                                           21 And you're like, No, don't move on with your life.
22     Q And starting with AFMLS, what's the            22         So I think -- I think the criteria is,
                                                 194                                                        196
1 criteria for issuing a litigation hold?               1 essentially, litigation, and a need to preserve
2      A Usually we -- the thing is, it's hard to       2 documents for the litigation.
3 say. Because in a lot of litigation holds, where      3      Q What about if there's an investigation
4 there's ongoing litigation, you're really only        4 that precedes a litigation; would that trigger a
5 worried about offices not involved in the ongoing     5 litigation hold?
6 litigation.                                           6      A No; because it's a litigation hold.
7          So because everybody that's the attorneys    7      Q So you're saying -- so it's your
8 or your case agents or people associated with the     8 testimony that -- that a litigation hold is --
9 case agent, that knows about the ongoing              9 cannot be triggered by an investigation?
10 litigation, would know to hold the documents. So     10 A A litigation hold cannot be triggered by
11 what you're really worried about reaching is         11 an investigation.
12 offices that may not know that there's ongoing       12         I think, as we talked earlier, typically
13 litigation.                                          13 in an investigation there will be the need to
14         And so usually then you would do a           14 maintain documents by the investigative agency,
15 litigation hold to the -- to any -- to any people    15 particularly by the investigative agency. And
16 involved in your case, to ask that anybody -- part   16 I've declined and dismissed cases where they
17 of the prosecution team, to ask that they preserve   17 failed to do that. So -- because you can't meet
18 documents for discovery.                             18 your discovery obligations.
19 Q So it would be more of an -- you said              19         So I think to the extent that you're
20 that people would know to retain documents if --     20 planning    on filing a case, you're going to have to
21 A Well, they -- you can ask for an official          21 be able to get approval for that case, to assure
22 litigation hold --                                   22 people up the chain you can meet your discovery
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 21 of 44
                       Transcript of Pamela J. Hicks, Designated Representative               53 (209 to 212)

                                    Conducted on August 14, 2018
                                                209                                                    211
1     A Not to my knowledge.                            1 documents are still needed, and get permission if
2     Q Do you know for sure that there wasn't?         2 they're taking any documents with them from the
3     A I don't. But, again, we keep e-mails in         3 department, just take them with them. And then IT
4 perpetuity way beyond what the Justice Management     4 comes in and does it.
5 Division requires. So I know there's always been      5         I don't think IT has any other
6 a -- I can't imagine why you would purge a shared     6  requirements   other than that. And I'm assuming
7 drive.                                                7 that it hasn't gotten less restrictive since 2009.
8     Q What about the other -- the H drive; was        8      Q Now, we -- we mentioned John Harris
9 there a purge process for documents stored on the     9 before --
10 H drive, an automatic purge process?                 10     A Uh-huh.
11    A An automatic purge process? Not that I          11     Q -- before lunch.
12 know of.                                             12        Now, are you familiar when he left the --
13    Q Any other drives; were there any                13 the government's employment?
14 automatic purge processes?                           14        MR. SOHN: Objection. Outside the scope
15    A Well, when -- if someone leaves, anything       15 of the 30(b)(6).
16 on their laptop, they would, you know -- they        16     A I don't know the date he actually left
17 would either destroy the hard drive or destroy the   17 government, no.
18 laptop or reformat it for the next user.             18     Q In 2004 at some point?
19        So that would probably have a -- but I        19     A Maybe. Molly Warlow -- or I think her
20 don't think -- but it's not designed to get rid of   20 given name is Margaret Warlow -- became head of
21 that. It's designed to repurpose the laptop,         21 OIA around that time. But I don't know if John
22 unless they're -- they're getting rid of the         22 Harris left government or just wasn't the acting
                                                210                                                    212
1 laptop. In which case, obviously they don't want      1 director of OIA anymore.
2 criminal division stuff left on the laptop.           2      Q Okay. Do you know the process for
3      Q Did employees pre-2009 --                      3 collecting any hard-copy files John -- John Harris
4      A Oh, let me correct that.                       4 maintained before he left?
5      Q Sure.                                          5      A My understanding is, at OIA most
6      A In 2009 we would not have had laptops; we      6 documents would have been uploaded into the Oracle
7 would have had desktops.                              7 database system, and then the hard files would
8      Q Okay. But, now, would that same                8 have stayed with whoever took over cases.
9 statement that you just made about cleaning the       9          So, for example, if you're talking about
10 laptop hard drive, did that apply to -- to           10 Nigeria, and the Nigeria desk, hard copies of
11 desktops when an employee --                         11 documents related to that and open cases are
12 A Yeah.                                              12 stored in storage related to the Nigeria desk.
13 Q -- left?                                           13         For the OIA director, or the acting
14 A I'm sure it would have, yeah.                      14 director, it would have just been made
15 Q Okay. And what was the process for                 15 available -- it should have been made available to
16 collecting data off of that desktop before it was    16 Molly Warlow. Because they're not his files;
17 wiped?                                               17 they're the agency's files.
18 A I don't know. If it's like the current             18     Q Do you know if that happened with respect
19 thing, I don't believe there is a process. I         19 to John Harris' hard-copy files?
20 believe the employee is supposed to move             20     A I don't know specifically that that
21 everything off as they go.                           21 happened, but I don't have any reason to think
22        They're supposed to farm out whatever         22 that it didn't.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 22 of 44
                        Transcript of Pamela J. Hicks, Designated Representative                 63 (249 to 252)

                                     Conducted on August 14, 2018
                                                    249                                                    251
1 issued to the FBI prior to March 24, 2015, with          1 issued in 2014 by AFMLS?
2 respect to any Abacha matter?                            2      A Yes. It was a request from the
3      A No. Not that I know of.                           3 prosecution team, to the FBI agents and
4      Q Okay.                                             4 accountants and stuff that were part of the case.
5      A Oh, I -- let me rephrase that. The MLARS          5      Q And what were the factual circumstances
6  litigation   hold would have gone to the FBI in         6 that led to that lit hold being issued?
7 March or May of 2014, because that's when the            7      A The case was public and unsealed.
8 litigation hold went out in the case. It got             8      Q And where -- where was that lit hold --
9 issued by the FBI in 2015.                               9 so it was issued to the FBI?
10 Q What do you mean," it got issued by the               10 A I don't know that it was issued. Again,
11 FBI in 2015"?                                           11 this was a -- I don't know whether it was verbal
12 A That's when their discovery person sent               12 or written.
13 it out.                                                 13        But they were asked to maintain
14         MR. SOHN: Can we take a break for a             14 everything that they had in their case file in
15 privilege issue?                                        15 kind of -- but that was just kind of reiterating
16         Is it for privilege?                            16 what they were supposed to be doing anyway.
17         MS. ALOI: Yes.                                  17 Because FBI isn't supposed to be getting rid of
18         MR. SOHN: Okay.                                 18 any documents in an open investigation, regardless
19         THE WITNESS: Okay.                              19 of any litigation hold.
20         VIDEO SPECIALIST: All right. This is            20 Q Were any lit holds issued to the FBI
21 Disk  Number     2. We are going to go off the record   21 prior to the one that you're talking about now?
22 at 2:20 p.m.                                            22 A A litigation hold?
                                                    250                                                    252
1          (A recess was taken.)                           1      Q Yes.
2          VIDEO SPECIALIST: Here begins Disk              2      A No.
3 Number 3. We're going back on the record at 2:25         3      Q Okay. Were any lit holds issued in AFMLS
4 p.m.                                                     4 prior to the one that was issued in 2014?
5 BY MR. CAMPBELL:                                         5      A A litigation hold?
6      Q Ms. Hicks, your -- your counsel requested         6      Q Yes.
7  that we take a break. Correct?                          7      A No. But, again, the expectation is that
8      A Yes.                                              8 all files in any open case will be maintained
9      Q Do you wish to clarify anything?                  9 until the case is closed.
10 A Let me see if I can thread the needle                 10 Q And were any litigation holds issued in
11 here on privileged versus nonprivileged stuff.          11 the -- the Southern District of Texas at any point
12         In 2014, when the case was unsealed, a          12 related to an Abacha matter?
13 hold went out to the team, meaning all the case         13 A I would defer to Ed Gallagher on that,
14 agents and everything on it, to maintain                14 and his testimony, because that's going to be the
15 litigation. That later was processed as a more          15 basis of the government's knowledge.
16 formal litigation hold by the FBI in 2015.              16 Q Were any litigation holds issued in the
17         I should note, kind of separate from            17 District of Columbia?
18 that, that, as we discussed earlier, everything         18 A No. But I don't think there was a reason
19 should have been being maintained at the FBI            19 to think, other than the stuff related to the
20 regardless of whether there's a hold, because it        20 original arrest of Bagudu, that there was anything
21 was an open case.                                       21 in the District of Columbia.
22 Q And that hold was issued by -- initially              22         It was -- instead of a litigation hold,
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 23 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                  64 (253 to 256)

                                    Conducted on August 14, 2018
                                                  253                                                       255
1 it was a request to go get documents that they --     1         Do you recognize this document?
2 that we knew that they had. It's not like they        2      A Yes. It's an excerpt of the Asset
3 had ongoing litigation or ongoing cases that they     3 Forfeiture Policy Manual.
4 needed to maintain. It's going back and get your      4      Q Did you review this document in -- in
5 closed case.                                          5 preparation for this deposition?
6      Q And you previously -- I think you              6      A No. I'm very familiar with the document,
7 testified -- and correct me if I'm wrong -- before    7 however.
8 the break that there were no litigation holds         8      Q Okay. If you --
9 issued in the Southern District of New York with      9         MR. SOHN: Counsel, has this document
10 respect to an Abacha matter.                         10 been produced? I don't see a Bates number.
11 A You'll have to read that back. Because I           11        MR. CAMPBELL: No, it hasn't. It's
12 think there was a time -- there was a time piece     12 publicly available.
13 on that that's missing from your question.           13        THE WITNESS: It's on our website. And
14 Q Were any litigation holds issued in the            14 he's going to ask about the preservation policy,
15 Southern District of New York, the U.S. Attorney's   15 which is fine.
16 Office for the Southern District of New York,        16 Q And if you turn to Page 155.
17 related to an Abacha matter?                         17 A Yep.
18 A Not by MLARS. And --                               18 Q And if you look at the paragraph that
19 Q By --                                              19 started with the preservation -- the section that
20 A The only -- the only files that I know             20 says, Preservation Policy for Civil Forfeiture.
21 of, again much like the Southern District of         21        Do you see that?
22 Texas -- like DDC, is that they would have been      22 A Yes.
                                                  254                                                       256
1 asked to go back and pull stuff that was old. I       1       Q Now, this -- this section is talking
2 don't know that there was ever a hold issued by       2  about   litigation holds. Is that correct?
3 the Southern District of New York.                    3       A It is. It's not followed in practice.
4          Because you're talking about retrieving      4 But it is talking about that, yes.
5 documents that are going to be archived, not          5       Q Okay. Now, when I reference a litigation
6 ongoing kind of case files that people are dealing    6 hold, I'm talking about a litigation hold that's
7 with in the Southern District of New York.            7 described on the Preservation Policy For Civil
8          So I think it depends on what it -- what     8 Forfeiture.
9 you mean by -- again, this gets into very, like,      9       A Okay.
10 technical, like, what is a hold, versus just         10 Q Is --
11 what's policy of retention.                          11 A I'm -- but let me just be clear. This is
12         Versus, like, is a retention the fact        12 the policy in the policy manual. We are in the
13 that you're not allowed to destroy anything for      13 process -- I helped write this policy.
14 ten years after a case closes, is that a lit hold?   14          We're in the policy -- we're in the
15 No. But it has the same effect, which is that        15 process of rewriting it because, as a practical
16 none of the documents are being destroyed.           16 matter, it's not followed by anyone.
17 Q Let me ...                                         17 Q Okay. Now, the -- the litigation hold
18         MR. CAMPBELL: Are we up to Exhibit 8?        18 that's covered in this policy manual, was one ever
19         (Hicks Deposition Exhibit 8 marked for       19 issued in the -- putting aside the -- the
20 identification and is attached to the transcript.)   20 litigation hold that we discussed, the one from
21 Q The court reporter has just handed you             21 March 2014, was a litigation hold, as contemplated
22 what's been marked as Exhibit 8.                     22 in this policy manual, ever issued in -- in AFMLS?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 24 of 44
                        Transcript of Pamela J. Hicks, Designated Representative              65 (257 to 260)

                                     Conducted on August 14, 2018
                                                  257                                                  259
1      A Probably not. Because the reason the           1 were destroyed in this case.
2 policy is being rewritten is that after it came       2          Or, frankly, you know, I don't know of
3 out it became apparent it is not practicable to       3 another case that AFMLS has had a document
4 issue it this way, given the way the various          4 destruction case that went forward.
5 bureaus work.                                         5          I've had problems with bureaus where they
6        This policy was written at a time when         6  failed  to maintain documents, and we just killed
7 they were -- we were still trying to figure out       7 the case.
8 how to do a litigation hold policy, years ago.        8      Q So what's your basis for your statement
9 And, as a practical matter, it was written kind of    9 that -- that -- that documents were not destroyed
10 in a way that turned out to be completely not        10 in this case?
11 usable by any of the bureaus or by practitioners.    11         MR. SOHN: Objection. Asked and
12 Just because -- in part because of the way that      12 answered.
13 the bureaus and the department institute holds.      13 A Everybody I've asked, Did you produce all
14 And so, as a practical matter, I don't think         14 your documents to the people? Yes, we did.
15 anyone in the country actually follows this.         15         If you look through all of this, of
16 Q So if no litigation holds as -- you know,          16 everywhere they looked, searched, is it possible
17 as described in this -- in this manual were issued   17 that someone at some point threw out some notes
18 in AFMLS prior to March -- prior to 2014, what was   18 that they took in 1998? Yeah, of course that's
19 done to preserve documents?                          19 always possible.
20 A Again --                                           20         But I don't have any -- I have not come
21       MR. SOHN: Objection. Asked and                 21 across anything, in talking to everybody, about
22 answered.                                            22 any documents that have been -- that people knew
                                                  258                                                  260
1      A Yeah, I mean, we've gone through this a        1 about having existed that we don't have. With the
2 million time, but I'll go through it again.           2 exception of the FBI documents that reference
3          Documents are preserved when they're part    3 exhibits that the FBI cannot find the exhibits to.
4 of a case file. They are to be preserved as part      4         Although we're not as sure whether some
5 of a case file. In seeking the authority to file      5 of those ever existed. They might have existed
6 a case, you have to explain up the chain your         6 and don't exist anymore, or are filed someplace
7 ability to respond to discovery.                      7 else.
8          We have looked high and low. And I've        8         So my basis for that is based on the
9 talked to people about this, and I know a lot was     9 discussions I've had with everybody of, This is
10 done to respond to this. We cannot find any          10 where we searched, these are the documents we
11 documents or have not discovered any cache of        11 found. And no one has identified any document
12 documents, any subject of documents, that were       12 that they know existed that we haven't found.
13 ever destroyed or not done with in this case.        13        Like I said, in one specific case a
14 Other than the FBI exhibits that we mentioned.       14 document was particularly mentioned to me. And I
15         People are expected to maintain their        15 immediately went back to the team and said, Have
16 case files. Bureaus are expected to maintain         16 we had -- do we have this document, and did we
17 their evidence files. That's -- that's just part     17 produce it? Because it's an old document. It's
18 of doing the job.                                    18 from, like, 2002. And the answer is, it's on the
19         So I don't know -- I mean, you can talk      19 privilege log.
20 about   whether a litigation hold went out or a      20        So I don't -- I -- I don't have any
21 litigation hold didn't go out. As a practical        21 reason to doubt what people are telling me. Which
22 matter, there's no reason to think any documents     22 is that everyone found the documents they had, and
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 25 of 44
                        Transcript of Pamela J. Hicks, Designated Representative              66 (261 to 264)

                                     Conducted on August 14, 2018
                                                  261                                                  263
1 they have no recollection of any cache or             1 materials generated in the course of an
2 documents that don't exist.                           2 investigation would be preserved with a litigation
3         Again, is it possible someone wrote down,     3 hold, doesn't it?
4 like, a title of a meeting and decided it wasn't      4      A It -- it contemplates that when you issue
5 important enough to keep? Of course. But I don't      5 a litigation hold, that when you ask for the
6 know of any documents that the government had in      6 period of documents that they held, it would begin
7 its possession that it doesn't still have.            7 at no later than the date of the investigation.
8      Q And -- and the basis is -- and -- and let      8 But that's different from -- I -- I think I'm
9 me rephrase that.                                     9 confused.
10        Whether or not a document was -- was          10        Because -- but the litigation hold would
11 retained was up to the person who had that           11 go out way later than the beginning of the
12 document.                                            12 investigation. It just would be, please maintain
13 A Yes.                                               13 any documents beginning on this date forward.
14 Q Is that correct?                                   14 It's not about when the litigation hold itself
15 A That's correct.                                    15 goes out.
16 Q Now, this policy that -- that --                   16        So I don't know if I'm understanding your
17 A Well, let me correct that one thing.               17 question.
18        Whether a document retained was up to a       18 Q How do you -- how do you know documents
19 person. Once they got archived, then that            19 generated in the course of -- of an Abacha -- of
20 followed the archiving policy.                       20 the Abacha investigation, how do you know those
21 Q Right.                                             21 documents have been preserved?
22        Now, the -- the policy that -- that we're     22 A I -- I know they've been preserved
                                                  262                                                  264
1 discussing that's been marked as Exhibit 8, this      1 because -- I'll give you an example.
2 applies more than to just case files. Right?          2         We get 57 boxes of documents in from the
3      A I'd have to -- I'd have to review it           3 United Kingdom in -- I'll have to check the date,
4 again and refresh my recollection.                    4 but it's, like, 2010, I think, 2009. Fifty-seven
5          Like I said, to my knowledge, we're in       5 boxes.
6 the process -- this is a way outdated policy. It      6         They are -- they are gone through by -- I
7 never really took effect, even though it went into    7 think Ed Bishop went through them. They go
8 the manual. It almost immediately received            8 through them. And he -- he at the time made sure
9 statements that -- that it was not practicable.       9 that when the boxes -- how -- which boxes tracked
10         So I would have to review it and see         10 to which binders.
11 what -- what's required of it. Because we're in      11        And then which binders, eventually they
12 the process of completely rewriting it, because it   12 would be scanned into Relativity, because they
13 just doesn't -- it just doesn't work.                13 take up a lot of space. And then tracking the
14 Q Why don't -- don't you look at Page 158.           14 binders into Relativity to make sure that they
15 A Okay.                                              15 remained in Relativity.
16 Q And look at the top of 158, where it               16        And then when they get produced out the
17 says, "The starting point for information that       17 back end, people are going through to make sure
18 should be captured by the litigation hold is no      18 that their Relativity production is complete.
19 later than: The date the investigation began."       19        So, otherwise -- so I know that people
20         Do you see that?                             20 took  steps to ensure -- such as that to ensure
21 A Uh-huh.                                            21 that evidence was maintained.
22 Q So this policy contemplates that -- that           22 Q Mr. Bishop told you that?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 26 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                67 (265 to 268)

                                    Conducted on August 14, 2018
                                                 265                                                     267
1     A Yes, he did.                                    1 and all of their relevant evidence in those files
2     Q And the only -- and that -- that entire         2 in an open investigation, regardless of litigation
3 process was up to Mr. Bishop's discretion as to       3 hold.
4 how to handle. Right?                                 4     Q Now, there was -- there was e-mails
5     A I don't understand the question.                5 exchanged between AFMLS individuals regarding the
6     Q There was no -- there was no notice that        6 Abacha investigation. Correct?
7 directed Mr. Bishop to handle those boxes like        7     A I'm sure there were, yes.
8 that?                                                 8     Q And there was e-mails exchanged between
9     A You mean like a formal notice on how to         9 AFMLS employees and third parties regarding Abacha
10 do your job? No.                                     10 investigation. Right?
11 Q Yes.                                               11 A I have seen some, yes.
12        Now, how do you know that other               12 Q How do you know those were preserved?
13 investigatory materials were preserved?              13 A Well, I've seen them.
14 A Because, first of all, when they went              14        But you mean every e-mail?
15 back and got them, they were there.                  15 Q Yes.
16        But, again, every -- at -- all of the         16 A I don't know that every single e-mail
17 bank records, we even have copies of the MLAT        17 about anything, like, Call me on Thursday, was
18 records that were produced. There are                18 preserved.
19 requirements that things be kept in an open          19 Q How do you know substantive e-mails were
20 investigation file.                                  20 preserved?
21        And as people identify documents and --       21 A Again, we talked about technical problems
22 documents that existed, no one has been able so      22 that could have occurred in the IT problem --
                                                 266                                                     268
1 far, that I can find, identified types of             1 department. So they could have been lost that
2 documents or sources of documents or caches of        2 way. But everything that was supposed -- was in
3 documents that then people went back, either          3 the case file I think has been preserved.
4 through the search that was done as it says on 12,    4         Again, if one e-mail didn't get
5 or on my interviews with people.                      5 preserved, that's possible, or two. But -- but
6         I would -- I would say, like, Did you         6 the -- but the main case file, from my
7 search the FBI offices in Nigeria for documents?      7 understanding, everything is there.
8 Yes, we did. What do you keep? They keep files        8      Q Can you state for certain that all
9 in Nigeria. And these are the files that -- you       9 substantive e-mails regarding the Abacha
10 know, they keep case files in Nigeria, and -- and    10 investigation exchanged by AFMLS employees were
11 discussions in Nigeria. And they went back and       11 preserved?
12 searched them all.                                   12 A No.
13        Is it possible that the FBI in Nigeria        13        MR. SOHN: Objection. Asked and
14 may have had case notes from 2000 that they didn't   14 answered.
15 keep? I guess. But I don't know that those would     15 Q Now, going back to the actions that --
16 be very important, given that these assets were      16 that the plaintiff took with respect to claimants'
17 moved in 2010 and 2012.                              17 document requests?
18        But, yeah, I mean, every place I asked,       18 A Yes.
19 they -- they had checked and they had found --       19 Q And -- and talking about the FBI.
20 they either found or didn't find documents. But      20        If you -- if you look at Page 20 again in
21 the FBI was, for example, very clear that their      21 Exhibit -- Exhibit 5. And -- and you see the --
22 agents are expected to maintain their case files     22 the fourth -- the fourth bullet down where it
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 27 of 44
                       Transcript of Pamela J. Hicks, Designated Representative   72 (285 to 288)

                                    Conducted on August 14, 2018
                                                 285                                       287
1 possible.                                            1
2     Q And without telling me what information        2
3 was provided, but was ATM -- ITM provided with --    3
4 with search terms for that exercise?                 4
5     A Yes.                                           5
6     Q And who -- who provided those search           6
7 terms?                                               7
8     A It would have been someone on the trial        8
9 team.                                                9
10 Q Was the files of Andrew Lewczyk reviewed?         10
11 A There's a name I haven't heard in a               11
12 while.                                              12
13        I don't know if he worked on Abacha, so I    13
14 don't know. But, again, he wouldn't have had        14
15 cases. He was a contract attorney. He wouldn't      15
16 have had files separate from the case files.        16
17 Q Now, the e-mail review that -- that we're         17
18 discussing are of e-mails that are post mid-2009.   18
19        Is that correct?                             19
20 A Not necessarily. There are e-mails that           20
21 they can find that go back before 2009. It's just   21
22 not -- the archiving system was not complete        22
                                                 286                                       288
1 before then, and so it's a more hit-or-miss          1
2 system.                                              2
3     Q Right. And so for e-mails that predate         3
4 mid-2009, they only exist if the user decided to     4
5 keep them?                                           5
6     A Not -- not necessarily true. Because the       6
7 user -- it might not be an e-mail by e-mail basis.   7
8 ITM could have rolled them over as part of all the   8
9 user systems when they changed from things, when     9
10 they changed from one system to the next.           10
11       But it is true, I guess, that users could     11
12 have gone in and deleted a bunch of stuff if they   12
13 wanted to.                                          13
14                                                     14
15                                                     15
16                                                     16
17                                                     17
18                                                     18
19                                                     19
20                                                     20
21                                                     21
22                                                     22
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 28 of 44
                         Transcript of Pamela J. Hicks, Designated Representative   74 (293 to 296)

                                      Conducted on August 14, 2018
                                                       293                                   295
1                                                            1
2                                                            2
3                                                            3
4                                                            4
5                                                            5
6                                                            6
7                                                            7
8                                                            8
9                                                            9
10                                                           10
11                                                           11
12                                                           12
13                                                           13
14                                                           14
15                                                           15
16                                                           16
17                                                           17
18                                                           18
19                                                           19
20                                                           20
21                                                           21
22                                                           22
                                                       294                                   296
1                                                            1
2                                                            2
3                                                            3
4                                                            4
5                                                            5
6                                                            6
7                                                            7
8                                                            8
9                                                            9
10                                                           10
11     Q Are you -- are you testifying that -- how           11
12 would -- how would they know if one of the other          12
13 person uploaded --                                        13
14     A They all had access to the Oracle                   14
15 database.                                                 15
16     Q So are you saying that the process would            16
17 be that they would consult with each other before         17
18 uploading a document?                                     18
19     A I don't know that for sure. I know that             19
20 there were consultations made at OIA about                20
21 uploading documents. I don't know whether it              21
22 included this document or not.                            22
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 29 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                  75 (297 to 300)

                                    Conducted on August 14, 2018
                                                 297                                                       299
1     Q Were -- were Dan Claman's files,               1        Q Okay.
2 hard-copy files, searched in response to             2        A First off, Jack de Kluiver's name was not
3 plaintiff's document request by --                   3    on the list given to ITM, because he had no basis
4     A I believe they were.                           4    to -- reason to think that he had any documents in
5     Q And why would -- was this file missed?         5    this case.
6     A I don't know.                                  6
7     Q Do you know who searched?                      7
8     A I don't.                                       8
9                                                      9
10                                                     10
11                                                     11
12                                                     12
13                                                     13
14                                                     14
15                                                     15
16                                                     16
17                                                     17
18                                                     18
19                                                     19
20                                                     20
21                                                     21
22                                                     22
                                                 298                                                       300
1                                                      1
2                                                      2
3                                                      3
4                                                      4
5                                                      5
6          THE WITNESS: While you guys do that, can    6
7  we   take a quick two-minute break so I can go to   7
8 the bathroom?                                        8
9          MR. CAMPBELL: Oh, absolutely.               9
10         THE WITNESS: And get more water.            10
11         MR. CAMPBELL: Sure.                         11 Q Okay. Now, what's -- what's the
12         VIDEO SPECIALIST: Please stand by.          12 government's basis for not including Jack
13         We're going off the record at 3:08 p.m.     13 de Kluiver on --
14         (A recess was taken.)                       14 A de Kluiver?
15         VIDEO SPECIALIST: We're going back on       15 Q -- de Kluiver on the ITM list?
16 the record at 3:17 p.m.                             16 A He was never assigned to the case. There
17 BY MR. CAMPBELL:                                    17 was no reason to think that he was -- had any
18 Q Ms. Hicks, can you turn to Exhibit 1, the         18 involvement in the case.
19 deposition notice?                                  19       Jack wasn't on the kleptocracy side. The
20 A Sure.                                             20 international  unit at the time was divided into
21         I would like to clarify two things first,   21 international assistance and the kleptocracy team.
22 if I may.                                           22 And Jack was on the international assistance side.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 30 of 44
                Transcript of Pamela J. Hicks, Designated Representative          76 (301 to 304)

                             Conducted on August 14, 2018
                                      301                                                   303
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      302                                                   304
1                                           1
2                                           2
3                                           3
4                                           4      Q Did he have communications with foreign
5                                           5 third parties -- foreign third parties concerning
6                                           6 the Abacha matter, other than the one that you
7                                           7 just referenced?
8                                           8      A Not that I know of. I don't know.
9                                           9      Q Okay. Now, you -- you testified that
10                                          10 there was at least one occasion where someone
11                                          11 raised something with Jack, and he forwarded it to
12                                          12 Dan?
13                                          13 A I can't remember if they raised it with
14                                          14 Jack and forwarded it to Dan, or they e-mailed
15                                          15 Jack and Dan simultaneously and Dan responded.
16                                          16 Q Okay. So Dan -- so Jack was in
17                                          17 possession of material related to the Abacha
18                                          18 matter?
19                                          19 A He would have been copied on material. I
20                                          20 don't know that he ever actually got any material
21                                          21 just to himself. And Jack would have looped in
22                                          22 Dan, because Dan was the person assigned to the
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 31 of 44
                       Transcript of Pamela J. Hicks, Designated Representative               77 (305 to 308)

                                    Conducted on August 14, 2018
                                                 305                                                     307
1 Abacha matter.                                       1    Q Are you familiar with a person called
2      Q Have you confirmed whether Jack               2 Patricia Rowan?
3 de Kluiver possessed any material relevant to the    3    A Who?
4 Abacha matter?                                       4    Q Patricia Rowan.
5      A No. Other than it should have gone into       5    A No.
6  the  Abacha file and been referred to Dan or left   6    Q Okay. Now, this --
7 in Jack's files when he left.                        7    A If it's one of the 49 people on the
8      Q And when you say "it should have," you        8 country desk, though, there -- at least their
9 don't know for sure. Correct?                        9 e-mails were searched.
10 A I don't know for sure.                            10 Q
11                                                     11
12                                                     12
13 So I -- and I don't have any reason to believe,     13
14 based on my discussions with people, that Jack      14
15 played any meaningful role in the Abacha            15
16 litigation.                                         16
17 Q Have you ever consulted with Jack on his          17
18 role?                                               18
19 A I have not.                                       19
20 Q Okay.                                             20
21 A With regard to this case. When Jack was           21
22 at AFMLS, I consulted with him on other cases.      22
                                                 306                                                     308
1                                                      1
2                                                      2
3                                                      3
4                                                      4
5                                                      5
6                                                      6
7                                                      7
8                                                      8
9                                                      9
10                                                     10
11                                                     11
12                                                     12
13                                                     13
14                                                     14
15                                                     15
16                                                     16
17                                                     17
18                                                     18
19                                                     19
20 Q But you don't know for sure whether True          20
21 Rowan's documents have been searched?               21
22 A I don't know.                                     22
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 32 of 44
                       Transcript of Pamela J. Hicks, Designated Representative              82 (325 to 328)

                                    Conducted on August 14, 2018
                                                325                                                   327
1 memo on the privilege log.                           1      Q Who did you talk to about Number 10?
2                                                      2      A Mr. Carter. And I'm trying to think if I
3                                                      3 talked to anybody else.
4                                                      4         I think -- I know I talked to Mr. Carter
5                                                      5 about it. I think I talked to Liz Aloi and Dan
6                                                      6 Claman about it. But I know I talked to
7                                                      7 Mr. Carter about it.
8                                                      8      Q Okay.
9                                                      9         MR. SOHN: Would this be an okay time for
10                                                     10 a three-minute bathroom break?
11                                                     11        MR. CAMPBELL: Sure. It's okay if we
12                                                     12 take ten minutes?
13                                                     13        MR. SOHN: Yeah.
14                                                     14        VIDEO SPECIALIST: Please stand by.
15                                                     15        We're going off the record at 3:44 p.m.
16                                                     16        (A recess was taken.)
17                                                     17        VIDEO SPECIALIST: We're going back on
18                                                     18 the record at 3:57 p.m.
19                                                     19 BY MR. CAMPBELL:
20                                                     20 Q Ms. Hicks, you understand you're still
21                                                     21 under oath?
22                                                     22 A I do.
                                                326                                                   328
1                                                      1    Q Okay.
2                                                      2
3                                                      3
4                                                      4
5                                                      5
6      Q Okay. Now, did you do anything else to        6
7 prepare for Topic 9?                                 7
8      A Let me go back to Topic 9. I'm back           8
9 on -- sorry. I'm back on Topic 3.                    9
10         If they are in the interrogatories, I       10
11 can't remember. Then I would have -- I've got       11
12 my -- my notes here prepared by those, by the --    12
13 by the trial team that I looked at. And just the    13
14 general discussions about how OIA works with OIA.   14
15     Q Okay. And for Topic 10, are you prepared      15
16 to testify as to Topic 10?                          16
17     A Yes. Although, again, Mr. Gallagher           17
18 would be the government's -- the main knowledge     18
19 for the government would be with Mr. Gallagher,     19
20 who's already been deposed.                         20
21         But, yes, I did talk to people as well      21
22 about Number 10.                                    22
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 33 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                83 (329 to 332)

                                    Conducted on August 14, 2018
                                                 329                                                    331
1                                                       1
2                                                       2      A I don't know if they would have called it
3                                                       3 a case. But they definitely opened some sort of
4     Q So in AFMLS' role that you just                 4 Mutual Legal Assistance matter.
5 described, is -- would there be any -- any            5          And as I talked about earlier, those
6 official -- was there an opening of an                6  often  are  in conjunction with what we would
7 investigation or an opening of a case?                7 consider an investigation on the U.S. side, even
8     A Well, it wouldn't have been a case,             8 though we may not open it separately.
9 because they hadn't filed any litigation.             9      Q And just to -- to sum up. The -- the
10        An investigation? It could have been          10 role of -- of AFMLS at that point was to take
11 considered an investigation. I don't know what       11 investigatory steps to assist the Southern
12 you mean by "opening."                               12 District of New York?
13        I mean, we often investigate things           13     A I think -- I don't know exactly when.
14 informally and kind of try to figure out what's      14 But sometime in the two -- 1999 to 2001 period,
15 going on, and those kind of things. I -- I don't     15 AFMLS was part of a larger U.S. government effort
16 know about an opening. I guess I'm not -- I'm not    16 that I talked about earlier --
17 clear what you mean by "opening."                    17     Q Yes.
18 Q Well, is there a log that -- that                  18     A -- to try to find General Abacha's
19 would -- that would maintain when AFMLS assists in   19 assets, particularly with respect to any assets
20 an MLAT request like this?                           20 that might be located in the United States.
21 A There can be. We have a system. I don't            21         As part of that effort, documents related
22 know if -- it existed as of -- of at least 2002.     22 to the MLAT request that were provided to Nigeria
                                                 330                                                    332
1 I don't know if it existed -- I couldn't find out     1 would have been part of that effort in -- in
2 whether it existed -- how much before 2002 it         2 things that they looked at.
3 existed.                                              3          My understanding is that eventually
4         We do have a system called ACTS. That's       4 the -- the -- the conclusion reached was that we
5 mostly a case-tracking system, although you can       5 were unable to find any assets of General Abacha's
6 open consultations, advice, and matters, which are    6 that remained in the United States.
7 investigations, in it.                                7          Although at one point, I believe it was
8         Whether or not people do so is -- people      8 CitiBank, there was a bank in New York in which
9 are inconsistent about whether or not they do the     9 General Abacha had -- had had some accounts and
10 matters and investigations and advice and            10 assets.
11 consultations, and when they log them in. But        11    Q And during that time period from 1999 to
12 cases, when they open, are logged in ACTS.           12 2001, Mr. Claman was involved from the AFMLS side?
13 Q                                                    13    A Yes.
14                                                      14    Q And what was Mr. Claman's role?
15                                                      15    A He would have been advising the folks on
16 A I don't know if it was put -- put in the           16 the forfeiture & money laundering side. He would
17 system. I know that the case filing, when they       17 have been working with counterparts overseas. And
18 filed the case, was put into the system.             18 they would have been trying to figure out whether
19 Q Case filing meaning in 2014?                       19 or not there was a more active litigation role to
20 A 2013.                                              20 be played by the United States.
21 Q 2013.                                              21    Q Okay.
22                                                      22         MR. CAMPBELL: Can you mark this, please.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 34 of 44
                Transcript of Pamela J. Hicks, Designated Representative           84 (333 to 336)

                             Conducted on August 14, 2018
                                      333                                                    335
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15 A It should have -- to the extent that
16                                          16 we've talked about the e-mail problem, that the --
17                                          17 the -- whether or not e-mails would have been
18                                          18 preserved.
19                                          19        But when I talked to Jason Carter, he
20                                          20 said that he would routinely upload stuff into --
21                                          21 and substantive information into Oracle.
22                                          22 Q Did he tell you that he would upload his
                                      334                                                    336
1                                           1 notes from meetings into Oracle?
2                                           2      A I don't know that they uploaded the notes
3                                           3 from meeting into Oracle. As to whether -- as
4                                           4 opposed to just typing in notes of meetings into
5                                           5 Oracle. I'm not sure which.
6                                           6      Q So the only basis you have as to that
7                                           7  notes  were preserved is your conversation with
8                                           8 Jason Carter?
9                                           9      A Related to this.
10                                          10 Q Yes.
11                                          11 A Yes.
12                                          12 Q And how do you know that e-mails were
13                                          13 preserved? Did Jason Carter tell you that, as
14                                          14 well?
15                                          15 A Jason Carter said that they -- that he
16                                          16 tried to preserve e-mails that were relevant, and
17                                          17 any data that were relevant should have been in
18                                          18 the files.
19                                          19 Q So it's possible that -- that -- what did
20                                          20 he mean by "tried"?
21                                          21 A I don't know that he used the word
22                                          22 "tried." He said that he did.
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 35 of 44
                       Transcript of Pamela J. Hicks, Designated Representative                 85 (337 to 340)

                                    Conducted on August 14, 2018
                                                337                                                      339
1     Q So he said for sure that he did?                1
2     A That any case information that was              2
3 relevant and -- and needed to be preserved would      3
4 have been uploaded into the Oracle system or kept     4
5 in the hard-copy case file.                           5
6     Q Did he tell you that he actually did            6
7 that?                                                 7
8     A He did tell me that he actually did that.       8
9     Q And -- and did he tell you that -- that         9
10 he did that based on his memory, or based on         10
11 something else?                                      11
12 A I believe he was basing it on his                  12
13 practice. Because I don't think he has a lot of      13
14 specific memories about pre -- he has a lot of       14
15 specific memories about the Bagudu extradition.      15
16        He did not have any particular memories       16
17 about Abacha, outside of the Bagudu extradition      17
18 request.                                             18 Q Okay. Did you -- did you have a criminal
19        And so it was his general -- he -- we         19 investigation open at this time?
20 were talking about his general practice, about how   20 A By "you" do you mean the United States
21 he handles his notes and e-mails and other           21 government or do you mean AFMLS? What do you mean
22 documents, and not any specific set of notes or      22 by "you"?
                                                338                                                      340
1 e-mails.                                              1      Q Plaintiff. So that would be the --
2                                                       2  including the -- you know, the United States
3                                                       3 government.
4                                                       4      A I don't think it would have been -- well,
5                                                       5 I don't know if you would have considered it a
6                                                       6 criminal investigation or not. I don't know that
7                                                       7 a formal one was open.
8                                                       8         Again, I think people were looking for
9                                                       9 ways that they could help the Nigerians, and
10                                                      10 whether or not there were potential targets to be
11                                                      11 targeted. I don't know whether I would call it a
12                                                      12 formal criminal investigation or not. Part of
13                                                      13 that depended I think on what they found.
14                                                      14        And at that point they had not found, I
15                                                      15 don't think, any assets in the United States. And
16                                                      16 most of the assets and -- and including some of
17                                                      17 the -- some of the conspirators were being
18                                                      18 prosecuted in other countries.
19                                                      19        So I -- I think we were looking for ways
20                                                      20 to do  more  to help the Nigerians, including
21                                                      21 potential criminal investigations. But I don't
22                                                      22 know whether or not -- I mean, it was kind of in
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 36 of 44
                        Transcript of Pamela J. Hicks, Designated Representative              86 (341 to 344)

                                     Conducted on August 14, 2018
                                                  341                                                  343
1 the nascent stages.                                   1          And we -- we, I believe, informed him we
2     Q What --                                         2 were doing what we could, but all the assets had
3     A It's hard to say when -- you know, when         3 been tied up by other countries.
4 it actually becomes a criminal investigation, as      4      Q Now, who was Enrico Monfrini?
5 opposed to should we -- you know, poking around       5      A Enrico Monfrini was a private lawyer in
6 trying to figure that out.                            6  Switzerland    who represented the Government of
7     Q Was plaintiff considering whether it            7 Nigeria, and later would become their point of
8 could bring its own claim on these assets at this     8 contact for MLAT requests.
9 point?                                                9      Q At the time in the 2002 time period, did
10        MR. SOHN: Caution the witness not to          10 plaintiff understand Monfrini to have the ability
11 disclose any work product, internal thought          11 to bind the Nigeria -- the Nigerian government?
12 processes.                                           12         MR. SOHN: Objection. Calls for a legal
13 A I wasn't shared any privileged                     13 conclusion.
14 information.                                         14 A I don't know.
15                                                      15 Q But plaintiff understood that Monfrini
16                                                      16 represented the Nigerian government?
17                                                      17 A Yes. And there was ongoing litigation in
18                                                      18 Switzerland, in which Nigeria was a partie civile.
19                                                      19 Q And plaintiff understood Monfrini to
20                                                      20 represent the Nigerian government before 2002, as
21                                                      21 well?
22                                                      22 A I don't know when it became known that he
                                                  342                                                  344
1                                                       1 was representing -- I can't remember when it
2                                                       2 became known he was representing the Nigerian
3                                                       3 government.
4                                                       4         But I know as of 2002, he was
5                                                       5 representing the Nigerian government with regard
6                                                       6 to this -- at least the Swiss litigation.
7                                                       7     Q Is it fair to say that the first time
8                                                       8 plaintiff met Mr. Monfrini in the context of the
9                                                       9 Abacha matters, that plaintiff understood that
10                                                      10 Monfrini represented the Nigerian government?
11                                                      11 A Yes.
12                                                      12 Q Okay.
13                                                      13
14                                                      14
15                                                      15
16                                                      16
17                                                      17
18        I know in August of 2002 John Harris and      18
19 Colette Ford met with -- I think his first name is   19
20 Enrico Monfrini, who represented Nigeria and         20
21 Switzerland, at which point he again reiterated      21
22 assistance.                                          22
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 37 of 44
                Transcript of Pamela J. Hicks, Designated Representative          87 (345 to 348)

                             Conducted on August 14, 2018
                                      345                                                  347
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      346                                                  348
1                                           1
2                                           2
3                                           3     Q If there were e-mails concerning this
4                                           4 meeting involving Dan Claman, John Harris, or
5                                           5 Mr. Strassberg, what is plaintiff's -- how do you
6                                           6 know that they would have been preserved?
7                                           7     A Well, we talked about e-mails in this
8                                           8 time period. I can't say for sure that they would
9                                           9 have been preserved.
10                                          10 Q And who -- and who is Mr. Strassberg?
11                                          11 A He was an AUSA in the Southern District
12                                          12 of New York, I believe from its fraud section.
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
        Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 38 of 44
                       Transcript of Pamela J. Hicks, Designated Representative              88 (349 to 352)

                                    Conducted on August 14, 2018
                                                 349                                                  351
1 was --                                               1
2     A As I said throughout this whole thing,         2    A I mean, assuming that there aren't
3 there were -- there were contemplated criminal       3 objections that are -- I mean, arguably, once you
4 investigations through the whole thing, as well as   4 object, you shouldn't answer at all. But I see we
5 civil forfeiture, as well as forfeiture              5 objected and answered it anyway.
6 proceedings through the -- through the entire        6       So I think it depends on whether the
7 time.                                                7 objection was -- whether it was objectionable, as
8         People were looking for ways to help the     8 to whether or not we were required to provide a
9 Nigerians and also protect the U.S. financial        9 response.
10 system.                                             10
11                                                     11
12                                                     12
13                                                     13
14                                                     14
15                                                     15
16                                                     16
17                                                     17
18                                                     18
19                                                     19
20                                                     20
21                                                     21
22                                           .         22
                                                 350                                                  352
1                                                      1
2                                                      2
3                                                      3
4                                                      4
5                                                      5
6                                                      6
7                                                      7
8                                                      8
9                                                      9
10                                                     10
11                                                     11
12                                                     12
13                                                     13
14                                                     14
15                                                     15
16                                                     16
17                                                     17
18                                                     18
19                                                     19
20                                                     20
21                                                     21
22                                                     22
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 39 of 44
                Transcript of Pamela J. Hicks, Designated Representative   89 (353 to 356)

                             Conducted on August 14, 2018
                                      353                                           355
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      354                                           356
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 40 of 44
                Transcript of Pamela J. Hicks, Designated Representative   90 (357 to 360)

                             Conducted on August 14, 2018
                                      357                                           359
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      358                                           360
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 41 of 44
                Transcript of Pamela J. Hicks, Designated Representative   100 (397 to 400)

                             Conducted on August 14, 2018
                                      397                                           399
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      398                                           400
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 42 of 44
                Transcript of Pamela J. Hicks, Designated Representative   102 (405 to 408)

                             Conducted on August 14, 2018
                                      405                                           407
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      406                                           408
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 43 of 44
                Transcript of Pamela J. Hicks, Designated Representative          103 (409 to 412)

                             Conducted on August 14, 2018
                                      409                                                   411
1                                           1
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9
10                                          10
11                                          11
12                                          12
13                                          13
14                                          14
15                                          15
16                                          16
17                                          17
18                                          18
19                                          19
20                                          20
21                                          21
22                                          22
                                      410                                                   412
1                                           1      Q
2                                           2
3                                           3
4                                           4
5                                           5
6                                           6
7                                           7
8                                           8
9                                           9          Once it was determined -- you know,
10                                          10 Bagudu goes back to Nigeria, so he's not in the
11                                          11 United States anymore. The assets are still being
12                                          12 litigated in Europe. And so other than responding
13                                          13 to any requests from the Europeans and asking them
14                                          14 I believe at various -- I know at various meetings
15                                          15 even that weren't on this, checking in with our
16                                          16 allies to see how things were going with their
17                                          17 Bagudu litigation, there wasn't a lot for us to do
18                                          18 while other countries were litigating it. And so
19                                          19 we were waiting to kind of see what happened.
20                                          20     Q But you referenced before that the United
21                                          21 States had -- was also taking its own look.
22                                          22     A Yes.
                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:13-cv-01832-JDB Document 260-2 Filed 10/09/18 Page 44 of 44
                        Transcript of Pamela J. Hicks, Designated Representative               104 (413 to 416)

                                     Conducted on August 14, 2018
                                                   413                                                   415
1     Q So why would activities in other                 1 the investigative steps he took in June 2007?
2 countries have any impact on the United States         2      A Did the extradition case need to be
3 taking its own look?                                   3 closed?
4     A Well, once they've seized and started            4      Q Yeah.
5 their own criminal processes and -- and asset          5      A I don't see why.
6 forfeiture cases, we would not -- we would not --      6      Q Okay. Now, when you -- just going back
7 oftentimes -- there are exceptions, but oftentimes     7 to the terminology you used that the investigation
8 the United States does not like to get cross-ways      8 lost steam.
9 with -- with friendly nations and people that          9          Is that what you said?
10 we're working with.                                   10 A Yes.
11        And to try to tie up the same assets they      11 Q And precisely when, or -- or your best
12 are, or to try to go after the same targets they      12 recollection as to when that happened?
13 are, becomes very -- it's just not a good way to      13 A I think it was -- it was an investigation
14 do business.                                          14 in fits and starts.
15 Q So if there's a resolution in another               15         Because we discovered, looking for assets
16 country concerning assets, then it's the United       16 here of General Abacha and his co-conspirators,
17 States' practice to -- to respect that resolution?    17 that there were none in the United States. And
18 A Not necessarily.                                    18 then other countries had started not only
19        MR. SOHN: Objection. Incomplete                19 forfeiture proceedings but criminal proceedings
20 hypothetical.                                         20 against various Abacha-related people, that, you
21 A It's the United States' practice to not             21 know, you kind of look around and see what there
22 get into competing litigation most of the time.       22 is for you to do and try to get something going.
                                                   414                                                   416
1 There are exceptions to that. And we don't             1         My understanding is that other countries
2 necessarily, once that litigation is over, take        2 were not particularly interested in having us have
3 the position that that resolves our potential          3 competing ongoing litigation. And by "other
4 claims.                                                4 countries" in particular I mean the European
5         It's more of a question of when, as            5 countries that were assisting Nigeria. And so we
6 opposed to -- and -- and what those -- what the        6 deferred to those countries.
7 results were, and whether or not we think that         7         And then a time came where it became
8 there is more that should be done.                     8 apparent that the countries were not going to be
9     Q Okay. Does this document have any --             9 able to complete some of the forfeitures and other
10 anything to do with the restart of the                10 matters. And so given that we have an interest in
11 investigation?                                        11 the case as well, we decided to step in and -- and
12 A Not to my knowledge.                                12 do it ourselves.
13                                                       13 Q Did you have a concern about having a
14                                                       14 competing action with Nigeria?
15                                                       15 A Nigeria was asking us to do something. I
16                                                       16 think the concern was a competing action with the
17 Q Would Ed Gallagher and Dan Claman have              17 European countries. Because Nigeria had been
18 been communicating about the extradition              18 asking us to essentially compete with the other
19 proceeding at this time?                              19 countries. And I think our decision was not to do
20 A I have no idea.                                     20 that.
21 Q Did this case need to be closed for Dan             21
22 Claman to begin investigating -- to be -- to take     22
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
